                                       Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 1 of 176 Page ID
                                                                        #:2534


                                         1 JOHN P. REITMAN (State Bar No. 80579)
                                             jreitman@lgbfirm.com
                                         2 JACK A. REITMAN (State Bar No. 283746)
                                             jareitman@lgbfirm.com
                                         3 LANDAU GOTTFRIED & BERGER LLP
                                             1880 Century Park East, Suite 1101
                                         4 Los Angeles, California 90067
                                             Telephone: (310) 557-0050
                                         5 Facsimile: (310) 557-0056

                                         6 Attorneys for Plaintiff Brian Weiss,
                                             Federal Court Appointed Receiver of Eagan Avenatti, LLP
                                         7

                                         8                       UNITED STATES DISTRICT COURT
                                         9                     CENTRAL DISTRICT OF CALIFORNIA
                                        10   In re                                    Case No. 8:18-CV-01644-VAP-KES
                                        11
                                             EAGAN AVENATTI, LLP                       NOTICE OF RECEIVER’S EX
& B E RGER LLP




                                        12                                             PARTE APPLICATION AND
            LOS ANGELES, CALIFO RNIA




                                                                 Debtor.               RECEIVER’S EX PARTE
               ATTO RNEYS AT LA W




                                        13
                                                                                       APPLICATION TO QUASH
  GOTTFR IED




                                        14                                             WRIT OF EXECUTION OR TO
                                        15                                             STAY THE SHERIFF’S SALE
L ANDAU




                                                                                       SET FOR AUGUST 20, 2019 AT
                                        16                                             10:00 A.M.; MEMORANDUM OF
                                        17                                             POINTS AND AUTHORITIES;
                                                                                       DECLARATION OF JACK A.
                                        18                                             REITMAN; EXHIBITS
                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28
                                       Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 2 of 176 Page ID
                                                                        #:2535


                                         1 TO THE HONORABLE JUDGE VIRGINIA A. PHILLIPS, ALL PARTIES,

                                         2 AND THEIR ATTORNEYS OF RECORD:

                                         3        PLEASE TAKE NOTICE THAT Brian Weiss, Federal Court Appointed
                                         4 Receiver (the “Receiver”) of the Receivership Estate of Eagan Avenatti, LLP

                                         5 (“EA”) applies ex parte (the “Application”) for an order (1) quashing the writ of

                                         6 execution (the “Writ”) issued on May 10, 2019 by the Clerk of the Superior Court of

                                         7 California, County of Orange, for Ms. Lisa Storie-Avenatti, or in the alternative (2)

                                         8 to stay the Orange County Sheriff’s sale of the art described below levied by the

                                         9 Writ, currently set for Tuesday, August 20, 2019 at 10:00 a.m. at All-Way’s Moving
                                        10 & Storage 22962 El Pacifico Dr., Laguna Hills, California 92653 (the “Sheriff’s

                                        11 Sale”).
& B E RGER LLP




                                        12        PLEASE TAKE FURTHER NOTICE that the Receiver makes this ex parte
            LOS ANGELES, CALIFO RNIA
               ATTO RNEYS AT LA W




                                        13 application on the basis that four pieces of art (the “EA Art”) set to be sold at the
  GOTTFR IED




                                        14 Sheriff’s Sale are the property of the EA Receivership estate and may not be sold to

                                        15 satisfy Michael Avenatti’s support obligations to Ms. Storie-Avenatti. The Receiver
L ANDAU




                                        16 did not receive notice of the levy or sale from Ms. Storie-Avenatti, and did not

                                        17 receive notice of the date of the Sheriff Sale until August 13, 2019, when he

                                        18 obtained the Notice of Sheriff’s Sale directly from the Orange County Sheriff (upon

                                        19 requesting it). The Receiver has attempted to file a third-party claim based on

                                        20 California Code of Civil Procedure §§ 720.110 and 720.130, but this claim was

                                        21 rejected by the Orange County Sheriff due to the Receiver’s descriptions of the EA

                                        22 Art not exactly matching the descriptions given to the Orange County Sheriff by Ms.

                                        23 Storie-Avenatti, which the Orange County Sheriff refused to disclose to the

                                        24 Receiver.

                                        25        PLEASE TAKE FURTHER NOTICE that there is a significant risk that the
                                        26 EA Art (which is worth approximately $100,000 retail) will be sold at the Sheriff’s

                                        27 Sale for a significantly discounted value if this application is heard on normal

                                        28 notice, thereby irrevocably harming the EA Receivership estate.
                                                                                    2
                                         Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 3 of 176 Page ID
                                                                          #:2536


                                           1        PLEASE TAKE FURTHER NOTICE that the Receiver has already made
                                           2 an ex parte application for the same purpose before the Honorable Judge Nathan Vu,

                                           3 Superior Court of California, County of Orange, Family Law Division (the “Family

                                           4 Law Court”) on August 16, 2019 (Attached to the accompanying Declaration of

                                           5 Jack A. Reitman as Exhibit 1). The hearing on that ex parte application was

                                           6 continued to August 19, 2019, for further briefing on the issue of whether or not the

                                           7 Family Law Court has jurisdiction to adjudicate that ex parte application. The

                                           8 Family Law Court stated that it was uncertain as to whether it had such jurisdiction.

                                           9 Out of an abundance of caution, due to the potential loss of the EA Art as the result
                                          10 of the still scheduled Sheriff’s Sale on Tuesday, August 20, 2019, the Receiver

                                          11 applies to this Court to halt the sale the EA Art in which the Receivership Estate has
& B E RGER




                                          12 claimed an ownership interest.
              LOS ANGELES, CALIFO RNIA
                 ATTO RNEYS AT LA W
 GOTTFR IED




                                          13        PLEASE TAKE FURTHER NOTICE that the Application is based on this
          LLP




                                          14 notice, the attached Memorandum of Points and Authorities, the attached
L ANDAU




                                          15 Declaration of Jack A. Reitman (with exhibits), the files and records in this case,

                                          16 and any additional evidence and argument that may be presented to the Court.

                                          17        PLEASE TAKE FURTHER NOTICE that counsel for the involved parties
                                          18 have been notified of this Application per Local Rule 7-19.1, as indicated in the

                                          19 accompanying Declaration of Jack A. Reitman.

                                          20        WHEREFORE the Receiver requests that the Court grant the Application
                                          21 and (1) quash the Writ or (2) stay the Sheriff’s Sale until further order of the Court.

                                          22

                                          23 Dated: August 16, 2019                  Respectfully submitted,
                                          24                                         LANDAU GOTTFRIED & BERGER LLP

                                          25
                                                                                     By:           /s/ Jack A. Reitman
                                          26                                                     Jack A. Reitman
                                                                                     Attorneys for Brian Weiss, Federal Court
                                          27                                         Appointed Receiver of Eagan Avenatti, LLP
                                          28

                                                                                         3
                                         Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 4 of 176 Page ID
                                                                          #:2537


                                           1                MEMORANDUM OF POINTS AND AUTHORITIES
                                           2        Brian Weiss, Federal Court Appointed Receiver (the “Receiver”) of the
                                           3 Receivership Estate of Eagan Avenatti, LLP (“EA”) applies ex parte (the

                                           4 “Application”) for an order (i) quashing the writ of execution (the “Writ”) issued on

                                           5 May 10, 2019 by the Clerk for Ms. Lisa Storie-Avenatti, or in the alternative (ii)

                                           6 staying the Orange County Sheriff’s (the “Sheriff”) sale of the art described below

                                           7 levied by the Writ, currently set for Tuesday, August 20, 2019 at 10:00 a.m. at All-

                                           8 Way’s Moving & Storage 22962 El Pacifico Dr., Laguna Hills, California 92653

                                           9 (the “Sheriff’s Sale”). Also submitted is the Declaration of Jack A. Reitman (the
                                          10 “Reitman Dec.”), with exhibits.

                                          11 I.     INTRODUCTION
& B E RGER




                                          12        The Receiver brings this Application due to the significant risk that four
              LOS ANGELES, CALIFO RNIA
                 ATTO RNEYS AT LA W
 GOTTFR IED




                                          13 pieces of fine art that are the property of the EA Receivership estate (the “EA Art”)
          LLP




                                          14 will be sold at the Sheriff’s Sale scheduled for August 20, 2010 at 10:00 a.m. The
L ANDAU




                                          15 Receiver was not provided any notice of the Writ, the execution carried out due to

                                          16 the Writ, or the Sheriff’s Sale by Ms. Storie-Avenatti – the Receiver only learned of

                                          17 these events through his discussions with third-parties. Reitman Dec., Ex. 1, ¶¶ 4-5

                                          18 of the Declaration of Jack A. Reitman (the “Family Court Application”). The

                                          19 Receiver only learned of the date of the Sheriff Sale on August 13, 2019. Id., ¶ 6.

                                          20        The Receiver has attempted to submit a third-party claim with the Sheriff as
                                          21 contemplated in California Code of Civil Procedure §§ 720.110 and 720.130, but

                                          22 this claim was rejected by the Sheriff because the description provided by the

                                          23 Receiver did not exactly match the description provided by Ms. Storie-Avenatti.

                                          24 Family Court Application, Reitman Dec., ¶ 8, Ex. 4. There is no provision in

                                          25 California Code of Civil Procedure §720.110, et seq., that (i) requires this “match”

                                          26 or (ii) gives the Sheriff the authority to refuse the Receiver’s third-party claim so

                                          27 long as it complies with California Code of Civil Procedure § 720.130. The

                                          28 Receiver has determined that those pieces of art were purchased with EA funds.

                                                                                         4
                                         Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 5 of 176 Page ID
                                                                          #:2538


                                           1 Family Court Application, Reitman Dec., Ex. 4.

                                           2            On August 19, 2019, the Receiver brought the Family Court Application for
                                           3 the same purpose before the Honorable Judge Nathan Vu, Superior Court of

                                           4 California, County of Orange, Family Law Division (the “Family Law Court”) on

                                           5 August 16, 2019. Reitman Dec., ¶ 2, Family Court Application. The hearing on the

                                           6 Family Court Application was continued to August 19, 2019, for further briefing on

                                           7 the issue of whether or not the Family Law Court has jurisdiction to adjudicate the

                                           8 Family Court Application, as the Family Law Court was uncertain as to whether it

                                           9 had such jurisdiction. Id., ¶ 3. Out of an abundance of caution, and due to the
                                          10 potential loss of the EA Art as a result of the currently scheduled Sheriff’s Sale on

                                          11 Tuesday, August 20, 2019, the Receiver applies to this Court to halt the sale the EA
& B E RGER




                                          12 Art in which the EA Receivership Estate claims an ownership interest.
              LOS ANGELES, CALIFO RNIA
                 ATTO RNEYS AT LA W
 GOTTFR IED




                                          13            The Receiver is responsible to the creditor body of EA, which includes a long
          LLP




                                          14 list of former EA clients and other alleged victims of attorney Michael Avenatti, the
L ANDAU




                                          15 defendant in three separate Federal criminal indictments. The EA Art was paid for

                                          16 with EA funds, some or all of which may have been stolen from former EA clients

                                          17 by Mr. Avenatti.1 Family Court Application, Reitman Dec., Ex. 4. Those victims

                                          18 have a right to the value of the EA Art, which will be mostly lost if the EA Art is

                                          19 sold at the Sheriff’s Sale, which is taking place at a storage unit facility.

                                          20 II.        STATEMENT OF FACTS
                                          21            The majority of the facts and the supporting evidence for this Application are
                                          22 contained in the Family Court Application, attached as Exhibit 1 to the Declaration

                                          23 of Jack A. Reitman, and incorporated herein by reference. The most critical points

                                          24 are restated below.

                                          25

                                          26   1
                                                   See United States v. Michael Avenatti, SA-CR-19-61-JVS, United States District
                                          27
                                               Court for the Central District of California.
                                          28

                                                                                           5
                                         Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 6 of 176 Page ID
                                                                          #:2539


                                           1        The Receiver was appointed by this Court pursuant to a Stipulation and Order
                                           2 agreed to by Avenatti, individually and for EA, entered on February 13, 2019 (the

                                           3 “Receivership Order”). Docket No. 53. Pursuant to the Receivership Order,

                                           4 Avenatti voluntarily agreed to turn over possession of all EA property, which

                                           5 included the EA Art.

                                           6        In mid-March, the Receiver discovered that Avenatti had caused EA to
                                           7 purportedly sell the EA Art and other property to a law firm known as The X-Law

                                           8 Group PC, pursuant to an Asset Purchase Agreement “entered into as of August 1,

                                           9 2018.” Family Court Application, Reitman Dec., ¶¶ 3, Ex. 2. The Receiver
                                          10 contacted X-Law Group’s principal, Filippo Marchino, who stated that the firm had

                                          11 taken possession of the EA Art. The Receiver arranged to inspect the EA Art, but
& B E RGER




                                          12 upon his arrival he discovered that the EA Art had been placed in storage with
              LOS ANGELES, CALIFO RNIA
                 ATTO RNEYS AT LA W
 GOTTFR IED




                                          13 Orange County Fine Art Storage (“OCFAS”). Id., Declaration of Brian Weiss (the
          LLP




                                          14 “Weiss Dec.”), ¶ 3. OCFAS then separately confirmed its possession of the EA Art
L ANDAU




                                          15 with the Receiver, who then began the process of preparing a motion before the

                                          16 District Court to sell the EA Art. Id., ¶ 3, Ex. 6; Reitman Dec., ¶ 3. This fact was

                                          17 communicated to counsel for Ms. Storie-Avenatti. Id., Declaration of John P.

                                          18 Reitman (the “JPR Dec.”), ¶ 3.

                                          19        On May 10, 2019, Ms. Storie-Avenatti obtained the Writ to levy on, among
                                          20 other things, the EA Art. Id., Reitman Dec., ¶ 4. In early August 2019, the Receiver

                                          21 was informed by OCFAS that the Sheriff had levied pursuant to the Writ and seized

                                          22 the EA Art. The Receiver was provided no formal notice of the Writ or the

                                          23 subsequent levy at OCFAS. Instead, he learned of the Writ and the seizure of the EA

                                          24 Art, after the fact, from OCFAS in early August Id., Reitman Dec., ¶ 5, Weiss Dec.,

                                          25 ¶ 4.

                                          26        On or about August 9, 2019, the Receiver filed a third-party claim (the
                                          27 “Third-Party Claim”) with the Sheriff, complying with the requirements of

                                          28 California Civil Code § 720.130. Id., Reitman Dec., ¶ 6, Ex. 4. On August 13,

                                                                                        6
                                         Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 7 of 176 Page ID
                                                                          #:2540


                                           1 2019, the Receiver was notified by the Sheriff that the Third-Party Claim was

                                           2 rejected because “only one piece of art claimed” had been taken into custody by the

                                           3 Sheriff. Id., Reitman Dec., ¶ 7. That same day, the Receiver, at his request, was

                                           4 provided with a copy of the Notice of Sale and learned that the Sheriff’s Sale was to

                                           5 be conducted in seven days, on August 20, 2019. After reviewing the Notice of Sale

                                           6 and the attached Bill of Lading from OCFAS, the Receiver determined that the

                                           7 Sheriff was incorrect – four pieces of EA Art with a total value of approximately

                                           8 $100,000 was being held by the Sheriff. Id., Reitman Dec., ¶ 7.

                                           9        Upon conveying this information to the Sheriff, the Receiver was also
                                          10 informed that the Sheriff would not accept the Third-Party Claim because it did not

                                          11 “exactly match” the descriptions given to the Sheriff by Ms. Storie-Avenatti; the
& B E RGER




                                          12 Sheriff refused to provide a copy of this list/descriptions to the Receiver, and
              LOS ANGELES, CALIFO RNIA
                 ATTO RNEYS AT LA W
 GOTTFR IED




                                          13 refused to allow the Receiver to inspect the art that had been levied from OCFAS.
          LLP




                                          14 Id., Reitman Dec., ¶ 8. The Sheriff suggested that the Receiver ask counsel for Ms.
L ANDAU




                                          15 Storie-Avenatti for a copy of this list. Counsel for the Receiver contacted Ronn

                                          16 Bisbee, Ms. Storie’s attorney who obtained the Writ, for this information, but he has

                                          17 not provided this list. Id. The Sheriff’s seizure of the EA Art violated California

                                          18 Code of Civil Procedure § 700.040.

                                          19        As a result, the Receiver brought the Family Court Application before the
                                          20 Family Law Court on August 19, 2019, out of concern that (i) the EA Art will be

                                          21 sold despite his valid Third-Party Claim that the Sheriff has wrongfully rejected; (ii)

                                          22 a significant portion of the value of the EA Art will be lost at the Sheriff Sale,

                                          23 irrevocable harming the EA Receivership estate and the victims of Michael

                                          24 Avenatti; and (iii) Ms. Storie-Avenatti will reap the profits of her former husband’s

                                          25 misuse of EA assets and alleged fraudulent conduct. Reitman Dec., ¶ 3. At the

                                          26 hearing on the Family Law Application, the Family Law Court continued the

                                          27 hearing to Monday, August 19, 2019 at 10:00 a.m. and asked the parties to submit a

                                          28 briefs whether or not the Family Law Court had jurisdiction to hear the Family

                                                                                         7
                                         Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 8 of 176 Page ID
                                                                          #:2541


                                           1 Court Application; the Family Law Court stated it was uncertain it had that

                                           2 jurisdiction because of the Receivership case pending before this Court. Out of an

                                           3 abundance of caution, the Receiver has filed this Application for the same purpose:

                                           4 to halt the sale of the EA Art.

                                           5 III.      ARGUMENT
                                           6           A.     Good Cause Exists to Quash the Writ of Execution and the Levy on
                                           7                  OCFAS.
                                           8           Ms. Storie-Avenatti applied for the Writ and directed the Sheriff to levy on
                                           9 OCFAS, even though her legal counsel had previously been given notice on April
                                          10 12, 2019 that some of the art which formed part of the marital distribution to her

                                          11 was paid for by EA, and those payments are potential fraudulent transfers. 2 Family
& B E RGER




                                          12 Court Application, Reitman Dec., ¶ 4, Ex. 3. Ms. Storie-Avenatti made no attempt
              LOS ANGELES, CALIFO RNIA
                 ATTO RNEYS AT LA W
 GOTTFR IED




                                          13 to notify the Receiver of any of these actions.
          LLP




                                          14           Moreover, the Sheriff improperly levied upon OCFAS. The California Code
L ANDAU




                                          15 of Civil Procedure states the following:

                                          16           (a) Unless another method of levy is provided by this article, to levy upon
                                          17           tangible personal property in the possession or under the control of a third
                                          18           person, the levying officer shall personally serve a copy of the writ of
                                          19           execution and a notice of levy on the third person.
                                          20           (b) If goods are in the possession of a bailee who has issued a
                                          21           negotiable document of title therefor, the goods may not be levied
                                          22

                                          23   2
                                                   Ms. Storie-Avenatti also asked the Family Law Court to sanction the Receiver and
                                          24
                                               his counsel John P. Reitman should the Receiver move to “avoid the execution” of
                                          25
                                               EA property (including the EA Art) as a result of this Court’s April 4, 2019 order.
                                          26
                                               Family Court Application, Reitman Dec., Ex. 3. The Barton Doctrine prohibits such
                                          27
                                               a request before the Family Law Court.
                                          28

                                                                                            8
                                         Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 9 of 176 Page ID
                                                                          #:2542


                                           1            upon but the negotiable document of title may be levied upon in the
                                           2            manner provided by Section 700.120. If goods are in the possession of
                                           3            a bailee other than one who has issued a negotiable document of title
                                           4            therefor, the goods may be levied upon in the manner provided by
                                           5            Section 700.060. As used in this subdivision, “bailee” means “bailee” as
                                           6            defined in Section 7102 of the Commercial Code.
                                           7 California Code of Civil Procedure § 700.040 (emphasis added).

                                           8            OCFAS is a bailee as defined by California Commercial Code § 7102(a), and
                                           9 sent several communications to the Receiver which heavily suggests that a bill of
                                          10 lading was issued. 3 Family Court Application, Weiss Dec., Ex. 6. That being the

                                          11 case, the Sheriff was not permitted to take possession of the EA Art, but did so
& B E RGER




                                          12 anyway. For this reason, the Writ should be quashed because the levy on OCFAS
              LOS ANGELES, CALIFO RNIA
                 ATTO RNEYS AT LA W
 GOTTFR IED




                                          13 was improper; the EA Art (and all other items seized from it) should be returned to
          LLP




                                          14 OCFAS.
L ANDAU




                                          15            B.    Good Cause Exists to Stay the Sheriff’s Sale.
                                          16            California Code of Civil Procedure §720.110, et seq., provides the procedure
                                          17 for a third-party making a claim against levied property. Specifically, § 720.130

                                          18 provides the following:

                                          19            (a) The third-party claim shall be executed under oath and shall contain
                                          20            all of the following:
                                          21                  (1) The name of the third person and an address in this state where
                                          22

                                          23   3
                                                   Not only that, but OCFAS issued a separate bill of lading to the Sheriff, which
                                          24
                                               suggests that there was an original bill of lading on intake to OCFAS. Family Court
                                          25
                                               Application, Reitman Dec., Ex. 5. Given exigent circumstances, the Receiver has
                                          26
                                               not had the time to separately subpoena OCFAS to obtain the original bill of lading,
                                          27
                                               but offers to do so if the Court wishes to review it directly.
                                          28

                                                                                           9
                                         Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 10 of 176 Page ID
                                                                           #:2543


                                            1         service by   mail may be made on the third person.
                                            2               (2) A description of the property in which an interest is claimed.
                                            3               (3) A description of the interest claimed, including a statement of
                                            4         the facts    upon which the claim is based.
                                            5               (4) An estimate of the market value of the interest claimed.
                                            6         (b) A copy of any writing upon which the claim is based shall be attached
                                            7         to the third-party claim. At a hearing on the third-party claim, the court
                                            8         in its discretion may exclude from evidence any writing a copy of which
                                            9         was not attached to the third-party claim.
                                           10 California Code of Civil Procedure, § 720.130.

                                           11         The Receiver submitted the Third-Party Claim in compliance with the Code
& B E RGER




                                           12 on or about August 9, 2019. Family Court Application, Reitman Dec., ¶ 6, Ex. 4.
              LOS ANGELES, CALIFO RNIA
                 ATTO RNEYS AT LA W
 GOTTFR IED




                                           13 Despite this, the Sheriff rejected the Third-Party Claim on the basis that (i) not all of
          LLP




                                           14 the art claimed was in possession of the Sheriff (an incorrect conclusion) and (ii) the
L ANDAU




                                           15 description provided by the Receiver did not “exactly match” the description given

                                           16 to the Sheriff by Ms. Storie-Avenatti (which the Sheriff would not show the

                                           17 Receiver). Id., ¶ 7. The Sheriff does not have the discretion under the Code of Civil

                                           18 Procedure to reject a third-party claim for these reasons; so long as the third-party

                                           19 claim contains the elements required in § 720.130, the claim is valid and must be

                                           20 accepted.

                                           21         As the Sheriff’s Sale is set for Tuesday, August 20, 2019 and the Receiver
                                           22 was not provided with proper notice, and the Family Law Court has so far declined

                                           23 to act of the Receiver’s ex parte application to it, the Receiver has no choice but to

                                           24 seek this Court’s intervention as the only other way to stop the sale as to the EA Art

                                           25 is to file a third-party claim, which the Sheriff has made effectively impossible. See

                                           26 California Code of Civil Procedure § 720.150.

                                           27 / / /

                                           28 / / /

                                                                                          10
                                         Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 11 of 176 Page ID
                                                                           #:2544


                                            1 IV.    CONCLUSION
                                            2        For all the foregoing reasons, the Receiver respectfully requests that the Court
                                            3 issue an order (1) quashing the Writ issued on May 10, 2019 by the Clerk of the

                                            4 Family Law Court for Ms. Lisa Storie-Avenatti, or in the alternative (2) to stay the

                                            5 Sheriff’s Sale of the property levied by the Writ, currently set for August 20, 2019 at

                                            6 10:00 a.m. at All-Way’s Moving & Storage 22962 El Pacifico Dr., Laguna Hills,

                                            7 California 92653.

                                            8

                                            9 Dated: August 16, 2019                  Respectfully submitted,
                                           10                                         LANDAU GOTTFRIED & BERGER LLP

                                           11
& B E RGER




                                                                                      By:     /s/ Jack A. Reitman
                                           12
              LOS ANGELES, CALIFO RNIA




                                                                                                   Jack A. Reitman
                 ATTO RNEYS AT LA W




                                                                                      Attorneys for Brian Weiss, Federal Court
 GOTTFR IED




                                           13
          LLP




                                                                                      Appointed Receiver of Eagan Avenatti, LLP
                                           14
L ANDAU




                                           15

                                           16

                                           17

                                           18

                                           19

                                           20

                                           21

                                           22

                                           23

                                           24

                                           25

                                           26

                                           27

                                           28

                                                                                        11
                                         Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 12 of 176 Page ID
                                                                           #:2545


                                            1                     DECLARATION OF JACK A. REITMAN
                                            2 I, Jack A. Reitman, declare as follows:

                                            3         1.    I have personal knowledge of the facts set forth herein and, if called as
                                            4 a witness, I could and would testify competently thereto under oath. I am an

                                            5 attorney at law licensed to practice in the State of California and admitted to practice

                                            6 before this Court. I am an associate with the law firm of Landau Gottfried & Berger

                                            7 LLP, counsel for Brian Weiss, Federal Court Appointed Receiver (the “Receiver”)

                                            8 of the Receivership Estate of Eagan Avenatti, LLP (“EA”). I make this declaration

                                            9 in support of the Receiver’s Ex Parte Application for an order (1) quashing the writ
                                           10 of execution (the “Writ”) issued on May 10, 2019 by the Clerk of the Orange

                                           11 County Superior Court (Family Law Division) for Ms. Lisa Storie-Avenatti, or in
& B E RGER




                                           12 the alternative (2) to stay the Orange County Sheriff’s (the “Sheriff”) sale of the
              LOS ANGELES, CALIFO RNIA
                 ATTO RNEYS AT LA W
 GOTTFR IED




                                           13 property levied by the Writ, currently set for Tuesday, August 20, 2019 at 10:00
          LLP




                                           14 a.m. at All-Way’s Moving & Storage 22962 El Pacifico Dr., Laguna Hills,
L ANDAU




                                           15 California 92653 (the “Sheriff’s Sale”).

                                           16         2.    On August 16, 2019, I brought a similar application before the
                                           17 Honorable Judge Nathan Vu, Superior Court of California, County of Orange,

                                           18 Family Law Division (the “Family Law Court”). A true and correct copy of that

                                           19 application (the “Family Court Application”) that I personally prepared and filed

                                           20 with the Family Law Court is attached as Exhibit 1.

                                           21         3.    At the hearing on the Family Court Application, the Family Law Court
                                           22 expressed concern that the District Court was the court that had jurisdiction over this

                                           23 issue. The Family Law Court requested further briefing on the matter and continued

                                           24 the hearing to Monday, August 19, 2019 at 10:00 a.m.

                                           25 / / /

                                           26 / / /

                                           27 / / /

                                           28 / / /

                                                                                         12
                                         Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 13 of 176 Page ID
                                                                           #:2546


                                            1        4.    Pursuant to Local Rule 7-19.1, I provided oral (by voicemail as
                                            2 indicated) and email notice of the Application by no later than 4:00 p.m. on August

                                            3 16, 2019, to the following parties:

                                            4              i.     Saul M. Gelbart
                                            5
                                                                  Douglas A. Hatherly
                                                                  Stegmeier, Gelbart, Schwartz, Benavente,
                                            6                     Attorneys for Michael Avenatti
                                            7                     19762 MacArthur Boulevard
                                                                  Irvine, CA 92612
                                            8                     (949) 337-4050
                                            9
                                                           ii.    James C. Bastian, Jr. (voicemail)
                                           10                     Shulman, Hodges & Bastian LLP
                                           11                     Attorneys for Michael Avenatti
                                                                  100 Spectrum Center Drive, Suite 600
& B E RGER




                                           12                     Irvine, CA 92618
              LOS ANGELES, CALIFO RNIA
                 ATTO RNEYS AT LA W




                                                                  949-340-3400
 GOTTFR IED




                                           13
          LLP




                                           14              iii.   Ronn Bisbee
L ANDAU




                                           15                     Bisbee Law Group, PC
                                                                  Attorneys for Lisa Storie-Avenatti
                                           16                     24040 Camino Del Avion, Suite A-109
                                           17                     Monarch Beach, CA 92629
                                                                  949-481-9664
                                           18

                                           19              iv.    Scott H. Simms (voicemail)
                                                                  Andrew D. Stolper
                                           20                     Frank Sims & Stolper LLP
                                           21                     Attorneys for Jason Frank and Jason Frank Law, PLC
                                                                  19800 MacArthur Boulevard, Suite 855
                                           22                     Irvine, California 92612,
                                           23                     (949) 201-2400
                                           24        I declare under penalty of perjury that the foregoing is true and correct.
                                           25        Executed on August 16, 2019, at Los Angeles, California
                                           26

                                           27                                                     /s/ Jack A. Reitman
                                           28                                                       Jack A. Reitman

                                                                                         13
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 14 of 176 Page ID
                                  #:2547




                            EXHIBIT 1
                                       Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 15 of 176 Page ID
                                                                         #:2548


                                          1 JOHN P. REITMAN (State Bar No. 80579)
                                            jreitman@lgbfirm.com
                                          2 JACK A. REITMAN (State Bar No. 283746)
                                            jareitman@lgbfirm.com
                                          3 LANDAU GOTTFRIED & BERGER LLP
                                            1880 Century Park East, Suite 1101
                                          4 Los Angeles, California 90067
                                            Telephone: (310) 557-0050
                                          5 Facsimile: (310) 557-0056

                                          6 Attorneys for Plaintiff Brian Weiss,
                                            Federal Court Appointed Receiver of Eagan Avenatti, LLP
                                          7

                                          8                           SUPERIOR COURT OF CALIFORNIA

                                          9                                   COUNTY OF ORANGE
                                         10    MICHAEL AVENATTI,                            Case No.: 17D009930

                                         11                              Petitioner,        NOTICE OF RECEIVER’S EX PARTE
& B E RGER LLP




                                                                                            APPLICATION AND RECEIVER’S EX
                                         12
                                                               v.                           PARTE APPLICATION TO QUASH
            LOS ANGELES, CALIFO RNIA
               ATTO RNEYS AT LA W




                                         13                                                 WRIT OF EXECUTION OR TO STAY
                                               LISA STORIE-AVENATTI,                        THE SHERIFF’S SALE SET FOR
  GOTTFR IED




                                         14                                                 AUGUST 20, 2019 AT 10:00 A.M.;
                                                                         Respondent.        MEMORANDUM OF POINTS AND
                                         15
L ANDAU




                                                                                            AUTHORITIES; DECLARATIONS OF
                                                                                            JACK A. REITMAN, JOHN P.
                                         16
                                                                                            REITMAN, AND BRIAN WEISS;
                                         17                                                 EXHIBITS

                                         18                                                  Hearing Date, Time, and Location:
                                                                                             Date:       August 16, 2019
                                         19                                                  Time:       8:30 a.m.
                                                                                             Place:      Courtroom L67
                                         20
                                                                                                         341 The City Drive South
                                         21                                                              Orange, CA 92868

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28
                                       Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 16 of 176 Page ID
                                                                         #:2549


                                          1 TO THE HONORABLE JUDGE NATHAN YU, ALL PARTIES, AND THEIR

                                          2 ATTORNEYS OF RECORD:

                                          3          PLEASE TAKE NOTICE THAT Brian Weiss, Federal Court Appointed Receiver (the

                                          4 “Receiver”) of the Receivership Estate of Eagan Avenatti, LLP (“EA”) in In re Eagan Avenatti,

                                          5 Case No. 8:18-cv-01644-VAP-KES, pending in the United States District Court, Central District

                                          6 of California, applies ex parte (the “Application”) for an order (1) quashing the writ of execution

                                          7 (the “Writ”) issued on May 10, 2019 by the Clerk for Ms. Lisa Storie-Avenatti, or in the

                                          8 alternative (2) to stay the Orange County Sheriff’s sale of the art described below levied by the

                                          9 Writ, currently set for August 20, 2019 at 10:00 a.m. at All-Way’s Moving & Storage 22962 El
                                         10 Pacifico Dr., Laguna Hills, California 92653 (the “Sheriff’s Sale”).

                                         11          PLEASE TAKE FURTHER NOTICE that the Receiver makes this ex parte application
& B E RGER LLP




                                         12 on the basis that four pieces of art (the “EA Art”) set to be sold at the Sheriff’s Sale are the
            LOS ANGELES, CALIFO RNIA
               ATTO RNEYS AT LA W




                                         13 property of the EA Receivership estate and may not be sold to satisfy Michael Avenatti’s support
  GOTTFR IED




                                         14 obligations to Ms. Storie-Avenatti. The Receiver did not receive notice of the levy or sale from

                                         15 Ms. Storie-Avenatti, and did not receive notice of the date of the Sheriff Sale until August 13,
L ANDAU




                                         16 2019, when he obtained the Notice of Sheriff’s Sale directly from the Orange County Sheriff

                                         17 (upon requesting it). The Receiver has attempted to file a third-party claim based on California

                                         18 Code of Civil Procedure §§ 720.110 and 720.130, but this claim was rejected by the Orange

                                         19 County Sheriff due to the Receiver’s descriptions of the EA Art not exactly matching the

                                         20 descriptions given to the Orange County Sheriff by Ms. Storie-Avenatti, which the Orange County

                                         21 Sheriff refused to disclose to the Receiver.

                                         22          PLEASE TAKE FURTHER NOTICE that there is a significant risk that the EA Art
                                         23 (which is worth approximately $100,000 retail) will be sold at the Sheriff’s Sale for a significantly

                                         24 discounted value if this application is heard on normal notice, thereby irrevocably harming the EA

                                         25 Receivership estate.

                                         26          PLEASE TAKE FURTHER NOTICE that the Application is based on this notice, the
                                         27 attached Memorandum of Points and Authorities, the attached Declarations of Jack A. Reitman,

                                         28 John P. Reitman, and Brian Weiss (with exhibits), the files and records in this case, and any
                                                                                           2
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 17 of 176 Page ID
                                  #:2550
                                                                               Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 18 of 176 Page ID
                                                                                                                 #:2551


                                                                                  1                       MEMORANDUM OF POINTS AND AUTHORITIES

                                                                                  2          Brian Weiss, Federal Court Appointed Receiver (the “Receiver”) of the Receivership

                                                                                  3 Estate of Eagan Avenatti, LLP (“EA”) in In re Eagan Avenatti, Case No. 8:18-cv-01644-VAP-

                                                                                  4 KES, pending in the United States District Court, Central District of California (the “District

                                                                                  5 Court”), applies ex parte (the “Application”) for an order (i) quashing the writ of execution (the

                                                                                  6 “Writ”) issued on May 10, 2019 by the Clerk for Ms. Lisa Storie-Avenatti, or in the alternative (ii)

                                                                                  7 staying the Orange County Sheriff’s (the “Sheriff”) sale of the art described below levied by the

                                                                                  8 Writ, currently set for August 20, 2019 at 10:00 a.m. at All-Way’s Moving & Storage 22962 El

                                                                                  9 Pacifico Dr., Laguna Hills, California 92653 (the “Sheriff’s Sale”). Also submitted is the

                                                                                 10 Declaration of Jack A. Reitman (the “Reitman Dec.”), John P. Reitman (the “JPR Dec.”) and

                                                                                 11 Brian Weiss (the “Weiss Dec.”) with exhibits.
/$ 1 ' $ 8 * 2 77)5 ,('  %(5 * (5 

                                         / 2 6$ 1 * (/(6& $ /,)2 5 1 ,$ 




                                                                                 12 I.       INTRODUCTION
                                             $ 7 7 2 5 1 (< 6$ 7 / $ : 
                 //3




                                                                                 13          The Receiver brings this Application due to the significant risk that four pieces of fine art
                                                                                 14 that are the property of the EA Receivership estate (the “EA Art”) will be sold at the Sheriff’s Sale

                                                                                 15 scheduled for August 20, 2010 at 10:00 a.m. The Receiver was not provided any notice of the

                                                                                 16 Writ, the execution carried out due to the Writ, or the Sheriff’s Sale by Ms. Storie-Avenatti – the

                                                                                 17 Receiver only learned of these events through his discussions with third-parties. Reitman Dec., ¶¶

                                                                                 18 4-5. The Receiver only learned of the date of the Sheriff Sale on August 13, 2019. Id., ¶ 6.

                                                                                 19          The Receiver has attempted to submit a third-party claim with the Sheriff as contemplated
                                                                                 20 in Code of Civil Procedure §§ 720.110 and 720.130, but this claim was rejected by the Sheriff

                                                                                 21 because the description provided by the Receiver did not exactly match the description provided

                                                                                 22 by Ms. Storie-Avenatti. Reitman Dec., ¶ 8, Ex. 4. There is no provision in California Code of

                                                                                 23 Civil Procedure §720.110 et seq that (i) requires this “match” or (ii) gives the Sheriff the authority

                                                                                 24 to refuse the Receiver’s third-party claim so long as it complies with California Code of Civil

                                                                                 25 Procedure § 720.130. The Receiver has determined that those pieces of art were purchased with

                                                                                 26 EA funds.

                                                                                 27          Additionally, the Receiver is responsible to the creditor body of EA, which includes a long
                                                                                 28 list of clients and other victims of attorney Michael Avenatti, the defendant in three separate

                                                                                                                                       4
                                         Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 19 of 176 Page ID
                                                                           #:2552


                                            1 Federal criminal indictments. The EA Art was paid for with EA funds, some or all of which may

                                            2 have been stolen from former EA clients by Mr. Avenatti. 1 Those victims have a right to the value

                                            3 of the EA Art, not Ms. Storie-Avenatti.

                                            4 II.       STATEMENT OF FACTS

                                            5           The Receiver was appointed by the District Court in In re Eagan Avenatti, LLP (Central

                                            6 District of California, 8:18-CV-01644-VAP-KES) pursuant to a Stipulation and Order agreed to

                                            7 by Avenatti, individually and for EA, entered on February 13, 2019 (the “Receivership Order”).

                                            8 Reitman Dec., Ex. 1. Pursuant to the Receivership Order, Avenatti voluntarily agreed to turn over

                                            9 possession of all EA property, which included the EA Art.
                                           10           In mid-March, the Receiver discovered that Avenatti had caused EA to purportedly sell the
                                           11 EA Art and other property to a law firm known as X-Law Group PC, pursuant to an Asset
& B E RGER




                                           12 Purchase Agreement “entered into as of August 1, 2018.” Reitman Dec., ¶¶ 3, Ex. 2. The
              LOS ANGELES, CALIFO RNIA
                 ATTO RNEYS AT LA W
 GOTTFR IED




                                           13 Receiver contacted X-Law Group’s principal, Filippo Marchino, who stated that the firm had
          LLP




                                           14 taken possession of the EA Art. The Receiver arranged to inspect the EA Art, but upon his arrival
L ANDAU




                                           15 he discovered that the EA Art had been placed in storage with Orange County Fine Art Storage

                                           16 (“OCFAS”). Weiss Dec., ¶ 3. OCFAS then separately confirmed its possession of the EA Art

                                           17 with the Receiver, who then began the process of preparing a motion before the District Court to

                                           18 sell the EA Art. Id., ¶ 3, Ex. 6; Reitman Dec., ¶ 3. This fact was communicated to counsel for

                                           19 Ms. Storie-Avenatti. JPR Dec., ¶ 3.

                                           20           On May 10, 2019, Ms. Storie-Avenatti obtained the Writ to levy on, among other things,
                                           21 the EA Art. Reitman Dec., ¶ 4. In early August 2019, the Receiver was informed by OCFAS that

                                           22 the Sheriff had levied pursuant to the Writ and seized the EA Art. The Receiver was provided no

                                           23 formal notice of the Writ or the subsequent levy at OCFAS. Id., ¶ 5, Weiss Dec., ¶ 4.

                                           24           On or about August 9, 2019, the Receiver filed a third-party claim (the “Third-Party
                                           25 Claim”) with the Sheriff, complying with the requirements of California Civil Code § 720.130.

                                           26

                                           27   1
                                                 See United States v. Michael Avenatti, SA-CR-19-61-JVS, United States District Court for the Central District of
                                                California.
                                           28

                                                                                                         5
                                         Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 20 of 176 Page ID
                                                                           #:2553


                                            1 Reitman Dec., ¶ 6, Ex. 4. On August 13, 2019, the Receiver was notified that the Third-Party

                                            2 Claim was rejected because “only one piece of art claimed” was taken into custody by the Sheriff.

                                            3 Id., ¶ 7. That same day, the Receiver, at his request, was provided with a copy of the Notice of

                                            4 Sale and learned that the Sheriff’s Sale was to be conducted in seven days, on August 20, 2019.

                                            5 After reviewing the Notice of Sale and the attached Bill of Lading from OCFAS, the Receiver

                                            6 determined that the Sheriff was incorrect – four pieces of EA Art with a total value of

                                            7 approximately $100,000 was being held by the Sheriff. Id.

                                            8              Upon conveying this information to the Sheriff, the Receiver was also informed that the

                                            9 Sheriff would not accept the Third-Party Claim because it did not exactly match the descriptions
                                           10 given to the Sheriff by Ms. Storie-Avenatti; the Sheriff refused to provide a copy of this

                                           11 list/descriptions to the Receiver, and refused to allow the Receiver to inspect the art that had been
& B E RGER




                                           12 levied from OCFAS. Reitman Dec., ¶ 8. The Sheriff suggested that the Receiver ask counsel for
              LOS ANGELES, CALIFO RNIA
                 ATTO RNEYS AT LA W
 GOTTFR IED




                                           13 Ms. Storie-Avenatti for a copy of this list. Counsel for the Receiver contacted Mr. Bisbee for this
          LLP




                                           14 information, but to date, he has not responded or provided this list. Id. The Sheriff’s seizure of
L ANDAU




                                           15 the EA Art violated California Code of Civil Procedure § 700.040.

                                           16              As a result, the Receiver has filed the instant Application out of concern that (i) the EA Art
                                           17 will be sold despite his valid Third-Party Claim that the Sheriff has wrongfully rejected; (ii) a

                                           18 significant portion of the value of the EA Art will be lost at the Sheriff Sale, irrevocable harming

                                           19 the EA Receivership estate and the victims of Michael Avenatti; and (iii) Ms. Storie-Avenatti will

                                           20 reap the profits of her former husband’s fraud.

                                           21 III.         ARGUMENT

                                           22              A.       Good Cause Exists to Quash the Writ of Execution and the Levy on OCFAS.
                                           23              Ms. Storie-Avenatti applied for the Writ and directed the Sheriff to levy on Orange County

                                           24 Fine Art Storage, even though she was given notice on April 12, 2019 that some of the art which

                                           25 formed part of the marital distribution to her was paid for by EA, and those payments are potential

                                           26 fraudulent transfers. 2 Reitman Dec., ¶ 4, Ex. 3. Ms. Storie-Avenatti made no attempt to notify the

                                           27
                                                2
                                                    Ms. Storie-Avenatti also asked the Court to sanction the Receiver and his counsel John P. Reitman should the
                                           28 Receiver move to “avoid the execution” of EA property (including the EA Art) as a result of this Court’s April 4,

                                                                                                            6
                                         Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 21 of 176 Page ID
                                                                           #:2554


                                            1 Receiver of any of these actions.

                                            2            Moreover, the Sheriff improperly levied upon OCFAS. The California Code of Civil

                                            3 Procedure states the following:

                                            4            (a) Unless another method of levy is provided by this article, to levy upon tangible

                                            5            personal property in the possession or under the control of a third person, the levying

                                            6            officer shall personally serve a copy of the writ of execution and a notice of levy on

                                            7            the third person.

                                            8            (b) If goods are in the possession of a bailee who has issued a negotiable

                                            9            document of title therefor, the goods may not be levied upon but the negotiable
                                           10            document of title may be levied upon in the manner provided by Section 700.120.
                                           11            If goods are in the possession of a bailee other than one who has issued a negotiable
& B E RGER




                                           12            document of title therefor, the goods may be levied upon in the manner provided by
              LOS ANGELES, CALIFO RNIA
                 ATTO RNEYS AT LA W
 GOTTFR IED




                                           13            Section 700.060. As used in this subdivision, “bailee” means “bailee” as defined in
          LLP




                                           14            Section 7102 of the Commercial Code.
L ANDAU




                                           15 California Code of Civil Procedure § 700.040 (emphasis added).

                                           16            OCFAS is a bailee as defined by California Commercial Code § 7102(a), and sent several
                                           17 communications to the Receiver which heavily suggests that a bill of lading was issued. 3 Weiss

                                           18 Dec., Ex. 6. That being the case, the Sheriff was not permitted to take possession of the EA Art,

                                           19 but did so anyway. For this reason, the Writ should be quashed because the levy on OCFAS was

                                           20 improper; the EA Art (and all other items seized from it) should be returned to OCFAS.

                                           21            B.       Good Cause Exists to Stay the Sheriff’s Sale.
                                           22            California Code of Civil Procedure §720.110, et seq., provides the procedure for a third-

                                           23 party making a claim against levied property. Specifically, § 720.130 provides the following:

                                           24
                                                2019 order. Reitman Dec., Ex. 3. The Receiver anticipates that Ms. Storie-Avenatti will ask for such sanctions at the
                                           25 hearing on this Application.

                                           26   3
                                                  Not only that, but OCFAS issued a separate bill of lading to the Sheriff, which suggests that there was an original
                                                bill of lading on intake to OCFAS. Reitman Dec., Ex. 5. Given exigent circumstances, the Receiver has not had the
                                           27   time to separately subpoena OCFAS to obtain the original bill of lading, but offers to do so if the Court wishes to
                                                review it directly.
                                           28

                                                                                                          7
                                         Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 22 of 176 Page ID
                                                                           #:2555


                                            1          (a) The third-party claim shall be executed under oath and shall contain all of the

                                            2          following:

                                            3                  (1) The name of the third person and an address in this state where service by

                                            4                  mail may be made on the third person.

                                            5                  (2) A description of the property in which an interest is claimed.

                                            6                  (3) A description of the interest claimed, including a statement of the facts

                                            7                  upon which the claim is based.

                                            8                  (4) An estimate of the market value of the interest claimed.

                                            9          (b) A copy of any writing upon which the claim is based shall be attached to the third-
                                           10          party claim. At a hearing on the third-party claim, the court in its discretion may
                                           11          exclude from evidence any writing a copy of which was not attached to the third-
& B E RGER




                                           12          party claim.
              LOS ANGELES, CALIFO RNIA
                 ATTO RNEYS AT LA W
 GOTTFR IED




                                           13 California Code of Civil Procedure, § 720.130.
          LLP




                                           14          The Receiver submitted the Third-Party Claim in compliance with the Code on or about
L ANDAU




                                           15 August 9, 2019. Reitman Dec., ¶ 6, Ex. 4. Despite this, the Sheriff rejected the Third-Party Claim

                                           16 on the basis that (i) not all of the art claimed was in possession of the Sheriff and (ii) the

                                           17 description provided by the Receiver did not “exactly match” the description given to the Sheriff

                                           18 by Ms. Storie-Avenatti (which the Sheriff would not show the Receiver). Id., ¶ 7. The Sheriff

                                           19 does not have the discretion under the Code of Civil Procedure to reject a third-party claim for

                                           20 these reasons; so long as the third-party claim contains the elements required in § 720.130, the

                                           21 claim is valid and must be accepted.

                                           22          As the Sheriff’s Sale is set for August 20, 2019 and the Receiver was not provided with
                                           23 proper notice, he has no choice but to seek this Court’s intervention as the only other way to stop

                                           24 the sale as to the EA Art is to file a third-party claim, which the Sheriff has made effectively

                                           25 impossible. See California Code of Civil Procedure § 720.150.

                                           26 / / /

                                           27 / / /

                                           28 / / /

                                                                                                  8
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 23 of 176 Page ID
                                  #:2556
                                         Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 24 of 176 Page ID
                                                                           #:2557


                                            1                             DECLARATION OF JACK A. REITMAN

                                            2 I, Jack A. Reitman, declare as follows:

                                            3          1.     I have personal knowledge of the facts set forth herein and, if called as a witness, I

                                            4 could and would testify competently thereto under oath. I am an attorney at law licensed to

                                            5 practice in the State of California and admitted to practice before this Court. I am an associate

                                            6 with the law firm of Landau Gottfried & Berger LLP, counsel for Brian Weiss, Federal Court

                                            7 Appointed Receiver (the “Receiver”) of the Receivership Estate of Eagan Avenatti, LLP (“EA”) in

                                            8 In re Eagan Avenatti, Case No. 8:18-cv-01644-VAP-KES, pending in the United States District

                                            9 Court, Central District of California (the “District Court”). I make this declaration in support of
                                           10 the Receiver’s Ex Parte Application for an order (1) quashing the writ of execution (the “Writ”)

                                           11 issued on May 10, 2019 by the Clerk for Ms. Lisa Storie-Avenatti, or in the alternative (2) to stay
& B E RGER




                                           12 the Orange County Sheriff’s (the “Sheriff”) sale of the property levied by the Writ, currently set
              LOS ANGELES, CALIFO RNIA
                 ATTO RNEYS AT LA W
 GOTTFR IED




                                           13 for August 20, 2019 at 10:00 a.m. at All-Way’s Moving & Storage 22962 El Pacifico Dr., Laguna
          LLP




                                           14 Hills, California 92653 (the “Sheriff’s Sale”).
L ANDAU




                                           15          2.     The Receiver was appointed via stipulation and order before the District Court on
                                           16 February 13, 2019. A true and correct copy of that order (the “Receivership Order”) that I

                                           17 obtained from the District Court’s online docket is attached as Exhibit 1.

                                           18          3.      In mid-March 2019, the Receiver discovered that Avenatti had caused EA to sell
                                           19 the fine art purchased by EA (the “EA Art”) and other property to a law firm known as the X-Law

                                           20 Group PC, pursuant to an Asset Purchase Agreement “entered into as of August 1, 2018.” A true

                                           21 and correct copy of this Asset Purchase Agreement that I obtained from the Receiver is attached as

                                           22 Exhibit 2. The Receiver contacted X-Law Group’s principal, Filippo Marchino, who stated that

                                           23 the firm had taken possession of the EA Art. The Receiver arranged to inspect the EA Art, but

                                           24 discovered that the EA Art had already been moved to Orange County Fine Art Storage

                                           25 (“OCFAS”), who separately confirmed their intake of the EA Art, among other items. I then

                                           26 began to prepare a motion before the District Court to sell the EA Art.

                                           27          4.      On May 10, 2019, Ms. Storie-Avenatti obtained the Writ to levy on, among other
                                           28 things, the EA Art. The Writ contains an email communication between counsel for the Receiver

                                                                                                10
                                         Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 25 of 176 Page ID
                                                                           #:2558


                                            1 and Mr. Bisbee, counsel for Ms. Storie-Avenatti, in which Ms. Storie-Avenatti was given notice

                                            2 that the EA Art and other items are either (i) property of EA or (ii) were or were the proceeds of

                                            3 fraudulent transfers, and that the Receiver would move to set aside those transfers. A true and

                                            4 correct copy of the Writ, which I obtained from OCFAS, is attached as Exhibit 3. The Receiver

                                            5 was given no notice of the Writ.

                                            6          5.     In early August 2019, the Receiver was informed by OCFAS that the Sheriff had

                                            7 levied pursuant to the Writ and the EA Art was taken. The Receiver was provided no notice of the

                                            8 levy at OCFAS by Ms. Storie-Avenatti.

                                            9          6.     On or about August 9, 2019, I caused to be filed a third-party claim (the “Third-
                                           10 Party Claim”) with the Sheriff. A true and correct copy of the Third-Party Claim which I

                                           11 personally drafted is attached as Exhibit 4.
& B E RGER




                                           12          7.     On August 13, 2019, I was notified by the Sheriff that the Third-Party Claim was
              LOS ANGELES, CALIFO RNIA
                 ATTO RNEYS AT LA W
 GOTTFR IED




                                           13 rejected because only one piece of art claimed was taken into custody by the Sheriff; the Sheriff
          LLP




                                           14 confirmed their possession of the art levied from OCFAS. That same day, at my request, the
L ANDAU




                                           15 Sheriff provided me with a copy of the Notice of Sale and I learned that the Sheriff’s Sale was to

                                           16 be conducted in seven days, on August 20, 2019. A true and correct copy of the Notice of Sale

                                           17 that I obtained from the Sheriff is attached as Exhibit 5. After reviewing the Notice of Sale and

                                           18 the attached Bill of Lading from OCFAS, I determined (after a discussion with the Receiver) that

                                           19 the Sheriff was incorrect – four pieces of EA Art with a total value of approximately $100,000 was

                                           20 being held by the Sheriff.

                                           21          8.     I conveyed this information to the Sheriff, who then informed me that the Sheriff
                                           22 would not accept the Third-Party Claim because it did not exactly match the descriptions given to

                                           23 the Sheriff by Ms. Storie-Avenatti. I requested a copy of these descriptions, but the Sheriff

                                           24 refused to provide a copy and refused to allow me or the Receiver to inspect the art that had been

                                           25 levied from OCFAS. The Sheriff suggested that I ask counsel for Ms. Storie-Avenatti for a copy

                                           26 of this list. I contacted Mr. Bisbee via telephone for this information and left a voice message, but

                                           27 to date, he has not responded or provided this list.

                                           28          9.     Pursuant to California Rules of Court 3.1203, 3.1204, I provided written notice of

                                                                                                11
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 26 of 176 Page ID
                                  #:2559
                                         Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 27 of 176 Page ID
                                                                           #:2560


                                            1                             DECLARATION OF JOHN P. REITMAN

                                            2 I, John P. Reitman, declare as follows:

                                            3          1.     I have personal knowledge of the facts set forth herein and, if called as a witness, I
                                            4 could and would testify competently thereto under oath. I am an attorney at law licensed to

                                            5 practice in the State of California and admitted to practice before this Court. I am a limited

                                            6 liability partner at the law firm of Landau Gottfried & Berger LLP, counsel for Brian Weiss,

                                            7 Federal Court Appointed Receiver (the “Receiver”) of the Receivership Estate of Eagan Avenatti,

                                            8 LLP (“EA”) in In re Eagan Avenatti, Case No. 8:18-cv-01644-VAP-KES, pending in the United

                                            9 States District Court, Central District of California (the “District Court”). I make this declaration
                                           10 in support of the Receiver’s Ex Parte Application for an order (1) quashing the writ of execution

                                           11 issued on May 10, 2019 by the Clerk for Ms. Lisa Storie-Avenatti, or in the alternative (2) to stay
& B E RGER




                                           12 the Orange County Sheriff’s sale of the property levied by the Writ, currently set for August 20,
              LOS ANGELES, CALIFO RNIA
                 ATTO RNEYS AT LA W
 GOTTFR IED




                                           13 2019 at 10:00 a.m. at All-Way’s Moving & Storage 22962 El Pacifico Dr., Laguna Hills,
          LLP




                                           14 California 92653.
L ANDAU




                                           15          2.     In mid-March 2019, the Receiver discovered that Avenatti had caused EA to
                                           16 purportedly sell the fine art purchased by EA (the “EA Art”) and other property to a law firm

                                           17 known as the X-Law Group PC, pursuant to an Asset Purchase Agreement “entered into as of

                                           18 August 1, 2018.” The Receiver contacted X-Law Group’s principal, Filippo Marchino, who stated

                                           19 that the firm had taken possession of the EA Art. The Receiver arranged to inspect the EA Art,

                                           20 but discovered that the EA Art had already been moved to Orange County Fine Art Storage

                                           21 (“OCFAS”), who separately confirmed their intake of the EA Art, among other items.

                                           22 / / /

                                           23 / / /

                                           24 / / /

                                           25 / / /

                                           26 / / /

                                           27 / / /

                                           28 / / /

                                                                                                13
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 28 of 176 Page ID
                                  #:2561
                                         Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 29 of 176 Page ID
                                                                           #:2562


                                            1                                DECLARATION OF BRIAN WEISS

                                            2 I, Brian Weiss, declare as follows:

                                            3          1.     I am the Federal Court Appointed Receiver (the “Receiver”) of the Receivership

                                            4 Estate of Eagan Avenatti, LLP (“EA”) in In re Eagan Avenatti, Case No. 8:18-cv-01644-VAP-

                                            5 KES, pending in the United States District Court, Central District of California (the “District

                                            6 Court”). I make this declaration in support of the my Ex Parte Application for an order (1)

                                            7 quashing the writ of execution (the “Writ”) issued on May 10, 2019 by the Clerk for Ms. Lisa

                                            8 Storie-Avenatti, or in the alternative (2) to stay the Orange County Sheriff’s (the “Sheriff”) sale of

                                            9 the property levied by the Writ, currently set for August 20, 2019 at 10:00 a.m. at All-Way’s
                                           10 Moving & Storage 22962 El Pacifico Dr., Laguna Hills, California 92653 (the “Sheriff’s Sale”).

                                           11          2.     I was appointed as Receiver via stipulation and order before the District Court on
& B E RGER




                                           12 February 13, 2019.
              LOS ANGELES, CALIFO RNIA
                 ATTO RNEYS AT LA W
 GOTTFR IED




                                           13          3.      In mid-March 2019, I discovered that Avenatti had caused EA to purportedly sell
          LLP




                                           14 the fine art purchased by EA (the “EA Art”) and other property to a law firm known as the X-Law
L ANDAU




                                           15 Group PC, pursuant to an Asset Purchase Agreement “entered into as of August 1, 2018.” I

                                           16 contacted X-Law Group’s principal, Filippo Marchino, who stated that the firm had taken

                                           17 possession of the EA Art. I arranged to inspect the EA Art, but discovered that the EA Art had

                                           18 already been moved to Orange County Fine Art Storage (“OCFAS”), who separately confirmed

                                           19 their intake of the EA Art, among other items. A true and correct copy of the email exchanges I

                                           20 had with OCFAS and other parties confirming OCFAS’ possession of the EA Art (and other

                                           21 items) is attached as Exhibit 6. I then directed my counsel to prepare a motion before the District

                                           22 Court to take possession of and sell the EA Art.

                                           23          4.     In early August 2019, I was informed by OCFAS that the Sheriff had levied
                                           24 pursuant to the Writ and the EA Art was seized. I was provided no notice of the Writ or the levy

                                           25 at OCFAS by Ms. Storie-Avenatti.

                                           26          5.     As the Receiver of the EA Receivership estate, I have serious concerns about the
                                           27 EA Art being sold at a Sheriff’s sale. First and foremost, the EA Art was purchased with EA

                                           28 funds, which are likely to have come from one or more of Michael Avenatti’s former clients

                                                                                                 15
                                         Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 30 of 176 Page ID
                                                                           #:2563


                                            1 and/or victims as alleged in one of the three Federal criminal indictments currently pending

                                            2 against him. Second, the EA Art is EA property and should be liquidated by the Receivership

                                            3 Estate to help pay the creditors of EA, which include the many victims of Michael Avenatti.

                                            4 Third, a Sheriff’s sale of the EA Art is likely to realize only pennies on the dollar for pieces of art

                                            5 which are worth (in some cases) as much as $25,000 at retail. The EA Art should be sold pursuant

                                            6 to District Court order at a proper art auction (Christies), not a storage unit Sheriff’s sale. The loss

                                            7 of value for such a sale would irreparably harm the EA Receivership estate and its creditors/the

                                            8 victims of Michael Avenatti.

                                            9          I declare under penalty of perjury that the foregoing is true and correct.
                                           10          Executed on August 15, 2019, at Kaanapali, Hawaii
                                           11
& B E RGER




                                           12
              LOS ANGELES, CALIFO RNIA
                 ATTO RNEYS AT LA W




                                                                                                              Brian Weiss
 GOTTFR IED




                                           13
          LLP




                                           14
L ANDAU




                                           15

                                           16

                                           17

                                           18

                                           19

                                           20

                                           21

                                           22

                                           23

                                           24

                                           25

                                           26

                                           27

                                           28

                                                                                                 16
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 31 of 176 Page ID
                                  #:2564




                            EXHIBIT 1
  Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 32 of 176 Page ID
                                       #:2565
Case 8:18-cv-01644-VAP-KES Document 53 Filed 02/13/19 Page 1 of 14 Page ID #:1766



    1   Scott H. Sims, State Bar No. 234148
        Andrew D. Stolper, State Bar No. 205462
    2   FRANK SIMS & STOLPER LLP
    3   19800 MacArthur Boulevard, Suite 855
        Irvine, California 92612,
    4   Telephone:       (949) 201-2400
        Facsimile:       (949) 201-2401
    5   astolper@lawfss.com
        ssims@lawfss.com
    6
        Attorneys for Judgment Creditor
    7   JASON FRANK LAW, PLC
    8
    9

   10                             UNITED STATES DISTRICT COURT
   11                            CENTRAL DISTRICT OF CALIFORNIA
   12
        In re                                      Case No. 8:18-CV-01644-VAP-KES
   13
        EAGAN AVENATTI, LLP,                       JOINT STIPULATION AND ORDER RE
   14
        Debtor.                                    APPOINTMENT OF RECEIVER AND
   15                                              RESTRAINING ORDER

   16
   17

   18

   19
   20
   21
   22
   23

   24
   25

   26
   27
   28
                                                                   STIPULATION AND ORDER RE
                                                    -1-         APPOINTMENT OF RECEIVER AND
                                                                          RESTRAINING ORDER
                                              EXHIBIT 1
                                                 1
   Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 33 of 176 Page ID
                                       #:2566
Case 8:18-cv-01644-VAP-KES Document 53 Filed 02/13/19 Page 2 of 14 Page ID #:1767



   1                                               STIPULATION
   2           This Stipulation is entered into by and between Judgment Debtor Eagan Avenatti, LLP
   3   (“EA”) and Michael Avenatti (“Avenatti”), on the one hand, and Judgment Creditor Jason Frank
   4   Law, PLC (“JFL”), on the other hand (collectively, the “Parties”).
   5           WHEREAS, JFL has a judgment against EA in the amount of $10,000,000.00, plus
   6   accruing interest at $564.38 per day (since May 22, 2018) and reasonable attorney fees and costs
   7   incurred by JFL in enforcing the judgment (the “Judgment”);
   8           WHEREAS, on February 7, 2019, this Court ordered EA and Avenatti to appear for a
   9   judgment debtor examination on February 14, 2019 at 9:30 a.m. in Courtroom 6D of this Court
  10   (Doc. 50);
  11           WHEREAS, on February 12, 2019, JFL filed a Motion for Appointment of Receiver and
  12   Restraining Order (“Motion”) (Doc. No. 51);
  13           WHEREAS, EA and Avenatti have stipulated and agreed to the relief requested in the
  14   Motion and have further agreed that the Magistrate Judge Karen E. Scott shall have the jurisdiction
  15   and authority to enter the attached [Proposed] Order Appointing Receiver and Issuing Restraining
  16   Order (the “Order”); and
  17           WHEREAS, upon entry of the Order, JFL has agreed to withdraw the Motion and all
  18   pleadings and exhibits relating thereto and consent to the rescheduling of the judgment debtor exam
  19   to March 8, 2019 at 9:30 a.m. in Courtroom 6D of this Court.
  20           ACCORDINGLY, the Parties stipulate and agree as follows:
  21           1. The Parties, and each of them, stipulate to the terms of the Order;
  22           2. The Parties, and each of them consent to the jurisdiction of the Magistrate Judge Karen
  23                E. Scott to enter the Order and to supervise the Receivership;
  24           3. Upon entry of the Order, the Motion is deemed withdrawn without prejudice; and
  25           4. Upon entry of the Order, the judgment debtor exam of EA and Avenatti is continued to
  26                March 8, 2019 at 9:30 a.m. in Courtroom 6D of this Court, located at 411 W. 4th Street,
  27                Santa Ana, California 92701.
  28
                                                                            STIPULATION AND ORDER RE
                                                         -2-             APPOINTMENT OF RECEIVER AND
                                                                                   RESTRAINING ORDER
                                                    EXHIBIT 1
                                                       2
  Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 34 of 176 Page ID
                                       #:2567
Case 8:18-cv-01644-VAP-KES Document 53 Filed 02/13/19 Page 3 of 14 Page ID #:1768



    1          IT IS SO STIPULATED
    2
        Dated: February 13, 2019                  FRANK SIMS & STOLPER LLP
    3
    4
    5                                    By:      /s/ Scott H. Sims
                                                  Scott Sims, Esq.
    6                                             Attorneys for Judgment Creditor
                                                  Jason Frank Law, PLC
    7
    8
        Dated: February 13, 2019                  EAGAN AVENATTI, LLP
    9
   10                                    By:
                                                  Managing Partner
   11                                             Judgment Debtor Eagan Avenatti, LLP
   12
   13
   14
        Dated: February 13, 2019                  MICHAEL J AVENATTI
   15
   16                                    By:
                                                  Michael J. Avenatti
   17                                             In his Personal Capacity
   18
   19
   20
   21
   22
   23

   24
   25
   26
   27

   28
                                                                STIPULATION AND ORDER RE
                                            -3-              APPOINTMENT OF RECEIVER AND
                                                                       RESTRAINING ORDER
                                      EXHIBIT 1
                                         3
   Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 35 of 176 Page ID
                                       #:2568
Case 8:18-cv-01644-VAP-KES Document 53 Filed 02/13/19 Page 4 of 14 Page ID #:1769



    1         ORDER APPOINTING RECEIVER AND ISSUING RESTRAINING ORDER
    2          Pursuant to the Joint Stipulation between Judgment Debtor Eagan Avenatti, LLP (“EA”)
    3   and Michael Avenatti (“Avenatti”), on the one hand, and Judgment Creditor Jason Frank Law,

    4   PLC (“JFL”), on the other hand (collectively, the “Parties”) and for good cause shown:

    5          IT IS HEREBY ORDERED:

    6          1. The Motion. JFL’s Motion for Appointment of Receiver and Restraining Order (Doc.
                   51) and all pleadings and exhibits related thereto are deemed withdrawn without
    7
                   prejudice.
    8
               2. Judgment Debtor Exam. The judgment debtor exam of EA and Avenatti currently
    9
                   scheduled for February 14, 2019 is hereby continued to March 8, 2019 at 9:30 a.m. in
   10
                   Courtroom 6D of this Court, located at 411 W. 4th Street, Santa Ana, California
   11
                   92701.
   12
               3. The Amount of Indebtedness. The principal amount of EA’s indebtedness to JFL
   13
                   under the Judgment is $10 million, plus accruing interest at $564.38 per day since
   14
                   May 22, 2018, reasonable attorney fees and costs incurred by JFL in enforcing the
   15
                   judgment, as well as all costs associated with the receivership (the “Total Indebtedness
   16              to JFL”).
   17          4. Appointment of Receiver. It is hereby ordered that Brian Weiss is appointed as
   18              Receiver of EA pending further Order of this Court.
   19          5. Receiver’s Oath and Bond. The Receiver shall immediately, and before performing
   20              any duties (a) execute and file a Receiver’s oath; and (b) the Receiver shall not be
   21              required to file the bond required by Code of Civil Procedure section 567(b) pursuant

   22              to consent and agreement of EA and Avenatti.

   23          6. Receiver’s Fees. The Receiver may charge for the Receiver’s services no more than

   24              $495.00 per hour.

   25          7. Management Company. The Receiver may employ Force Ten Partners, LLC
                   (“Force 10”), where the Receiver is employed, to assist with the Receiver’s duties at
   26
                   the Receiver’s direction, including but not limited to accounting, reporting, asset
   27

   28
                                                                            STIPULATION AND ORDER RE
                                                        -4-              APPOINTMENT OF RECEIVER AND
                                                                                   RESTRAINING ORDER
                                                  EXHIBIT 1
                                                     4
   Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 36 of 176 Page ID
                                       #:2569
Case 8:18-cv-01644-VAP-KES Document 53 Filed 02/13/19 Page 5 of 14 Page ID #:1770



    1           investigation and other tasks. The members of Force 10, other than the Receiver, shall
    2           be compensated at hourly rates ranging from $225 to $495 per hour.
    3        8. Disclosure. The Receiver shall immediately disclose to all parties any financial

    4           relationship between the Receiver and any company hired to assist in the management

    5           of the Receivership property.

    6        9. General Duties. After qualifying, the Receiver shall have the power to take
                possession of and manage the business of EA and its tangible and intangible property
    7
                with all the usual powers, rights and duties of receivers appointed by this Court or
    8
                otherwise defined by statute, including but not limited to the power to operate and
    9
                conduct EA in the ordinary course of its business and collect fees, costs and income
   10
                owed to EA, except that the Receiver will not be authorized to provide legal services
   11
                on behalf of EA’s clients.
   12
             10. Inventory. Within 45 days after qualifying, the receiver shall file an inventory of all
   13
                property possessed under this Order. The Receiver shall file a supplemental inventory
   14
                of all subsequently obtained property
   15
             11. Expenditures. The Receiver shall expend money coming into his possession to
   16           operate and preserve EA’s business and only for the purposes authorized in this Order.
   17           Unless the Court orders otherwise, the Receiver shall to the extent practical hold the
   18           balance in interest-bearing accounts in accordance with California Code of Civil
   19           Procedure section 569.
   20        12. Monthly Accounting of Receiver’s Income, Expenses and Fees.
   21               a. The Receiver shall each month prepare and serve on the parties, but not file, an

   22                   accounting of the income and expenses incurred in the administration of EA,

   23                   including the Receiver’s fees and expenses. The monthly reports shall provide

   24                   a narrative of the material events, a financial report and a statement of all fees

   25                   paid or due to the Receiver, Force 10 and any other professionals retained,
                        showing the itemized services, broken down in 1/10th hour increments. The
   26
                        report shall state the hourly fees and any other basis for the fees.
   27

   28
                                                                          STIPULATION AND ORDER RE
                                                      -5-              APPOINTMENT OF RECEIVER AND
                                                                                 RESTRAINING ORDER
                                                EXHIBIT 1
                                                   5
   Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 37 of 176 Page ID
                                       #:2570
Case 8:18-cv-01644-VAP-KES Document 53 Filed 02/13/19 Page 6 of 14 Page ID #:1771



    1              b. The Receiver may pay the Receiver’s and Management Company’s own fees
    2                  and expenses only by the following procedures:
    3                      i. By serving on all parties a notice of intent to pay to which no objection

    4                          is served on the Receiver within 20 days of the date the notice is

    5                          served.

    6                      ii. By serving and filing a request for interim payment, which the Court
                               then approves.
    7
                          iii. By obtaining and filing an agreement among all the parties approving
    8
                               the payment, which the Court then approves.
    9
                          iv. By filing the Receiver’s final accounting and report, which the Court
   10
                               then approves.
   11
                   c. The Receiver shall not reimburse the Receiver for the Receiver’s general office
   12
                       administration expenses or overhead without Court approval. These expenses
   13
                       include, for example, office supplies and employee payroll, benefits and taxes.
   14
             12. Management.
   15
                   a. The Receiver shall operate EA and take possession of all accounts relating to
   16                  EA and its property.
   17              b. The Receiver may hire legal counsel, accounting and tax professionals at
   18                  normal and customary rates to represent the Receiver in his duties, provided
   19                  however, legal counsel retained to pursue fraudulent and avoidable actions
   20                  shall be on a contingency basis.
   21              c. The Receiver may do all the things, and incur the risks and obligations,

   22                  ordinarily done or incurred by owners, managers and operators of businesses

   23                  and property similar to that possessed by the Receiver, except that the Receiver

   24                  shall not make any capital improvements to property without prior Court

   25                  approval and the Receiver shall not provide legal services to EA’s clients.
             13. Bank Accounts.
   26
                a. The Receiver may establish accounts at any financial institution insured by an
   27
                   agency of the United States government that are not parties to this proceeding and
   28
                                                                        STIPULATION AND ORDER RE
                                                     -6-             APPOINTMENT OF RECEIVER AND
                                                                               RESTRAINING ORDER
                                                EXHIBIT 1
                                                   6
  Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 38 of 176 Page ID
                                       #:2571
Case 8:18-cv-01644-VAP-KES Document 53 Filed 02/13/19 Page 7 of 14 Page ID #:1772



    1               shall deposit in those accounts any funds received in connection with EA’s
    2               business.
    3           b. The Receiver shall have control of, and be the sole authorized signatory for all

    4               accounts of EA and client trust accounts or IOLTA accounts, including all

    5               accounts at any bank, title company, escrow agent, financial institution or

    6               brokerage firm which has possession, custody or control of any assets or funds of
                    EA, or which maintains accounts of the Receiver, or which maintains accounts
    7
                    where EA’s employees and agents in such capacity have signatory authority,
    8
                    including but not limited to Michael Avenatti and Judy Regnier.
    9
                c. The Receiver is authorized to open and close bank accounts, including client trust
   10
                    accounts or IOLTA accounts. For the avoidance of doubt, no other parties are
   11
                    permitted to open and close bank accounts in the name of EA.
   12
             14. Additional Powers and Duties of the Receiver. The Receiver shall be authorized to
   13
                and shall perform the following duties and functions:
   14
                    a. Take possession of all past and current client engagement contracts, case files,
   15
                       books and records, electronic files, and other documents necessary to manage
   16
                       the Receivership Assets without limitation;
   17
                    b. Provide a copy of the signed receivership order to any party the Receiver
   18
                       deems necessary in order to direct payment to the Receiver, manage the
   19
                       Receivership Assets, and to perform investigations;
   20
                    c. Be the sole signatory to any contract of EA during the receivership;
   21
                    d. The ability to investigate fraudulent transfers and avoidance actions and to
   22
                       pursue litigation;
   23
                    e. The power to sell assets upon Court approval;
   24
                    f. Make payments toward the Judgment upon Court approval;
   25
                    g. Make all inquiries EA might have made;
   26
                    h. Bring and defend actions in his own name, as Receiver;
   27

   28
                                                                        STIPULATION AND ORDER RE
                                                     -7-             APPOINTMENT OF RECEIVER AND
                                                                               RESTRAINING ORDER
                                               EXHIBIT 1
                                                  7
  Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 39 of 176 Page ID
                                       #:2572
Case 8:18-cv-01644-VAP-KES Document 53 Filed 02/13/19 Page 8 of 14 Page ID #:1773



    1              i. Endorse and deposit any checks, money, negotiable instruments or commercial
    2                  paper through which EA is compensated in any manner whatsoever into the
    3                  Receivership account;
    4              j. Pay all necessary costs and expenses to operate EA in order to maximize its
    5                  assets;
    6              k. Manage the business affairs of EA, including monitoring and approving
    7                  necessary expenses needed to operate the business and accepting new business
    8                  contracts;
    9              l. Have access to and become the “administrative user” for all of EA’s software
   10                  programs, servers and website;
   11              m. Maintain detailed accounting records of all deposits to and all expenditures
   12                  from the Receiver’s bank account until the termination of the Receivership;
   13              n. Disburse funds to JFL and/or EA, or any creditor of EA as ordered by this
   14                  Court;
   15              o. Conduct investigation and discovery, as may be necessary to locate and
   16                  account for all of the assets of or managed by EA, including receiving,
   17                  collecting and reviewing all mail addressed to EA, wherever directed;
   18              p. Take such action as is necessary and appropriate to preserve and take control
   19                  of and to prevent the waste, dissipation, loss of value, concealment, or
   20                  disposition of any assets of or managed by EA;
   21              q. Enter into settlements on behalf of EA with the approval of the Court; and
   22              r. Hire counsel to represent EA’s interests in any application for fees and costs in
   23                  any case in which EA may be entitled to reimbursement of fees and costs,
   24                  including but not limited to those cases in which EA attorneys or resources
   25                  where provided; and
   26              s. Have the sole authority regarding whether to file a petition for bankruptcy.
   27        15. Insurance.
   28              a. The Receiver shall determine whether there is sufficient insurance coverage.

                                                                        STIPULATION AND ORDER RE
                                                     -8-             APPOINTMENT OF RECEIVER AND
                                                                               RESTRAINING ORDER
                                               EXHIBIT 1
                                                  8
  Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 40 of 176 Page ID
                                       #:2573
Case 8:18-cv-01644-VAP-KES Document 53 Filed 02/13/19 Page 9 of 14 Page ID #:1774



    1               b. The Receiver shall notify the insurer that the Receiver is to be named as an
    2                   additional insured on each insurance policy on the property.
    3               c. If the Receiver determines that the property does not have sufficient insurance

    4                   coverage, the Receiver shall immediately notify the parties and shall procure

    5                   sufficient insurance.

    6               d. If the Receiver does not have sufficient funds to obtain insurance, the Receiver
                        shall seek instructions from the Court on whether to obtain insurance and how
    7
                        it is to be paid for.
    8
                    e. The Receiver shall not be liable for EA’s failure to carry or obtain adequate
    9
                        insurance.
   10
             16. Taxpayer ID Numbers. The Receiver may use any federal taxpayer identification
   11
                numbers relating to EA and its property for any lawful purpose.
   12
             17. Court instructions. The Receiver and the parties may at any time apply to this Court
   13
                for further instructions and order and for additional powers necessary to enable the
   14
                Receiver to perform his duties properly. Nothing in this order shall be deemed a
   15
                waiver of or preclude any party from requesting on notice to all other parties,
   16           modification of the order and all other parties shall be entitled to oppose such request.
   17        18. EA Responsible for Fees and Expenses of the Receivership. EA shall be
   18           responsible for all fees and expenses associated with the receivership and such costs
   19           will be added to the Judgment pursuant to California Code of Civil Procedure section
   20           685.070(a)(5).
   21        19. Termination of the Receivership. The receivership shall not terminate until the

   22           Total Indebtedness to JFL is fully satisfied and/or the Court has determined the

   23           receivership shall end.

   24        20. Notification of Termination. JFL shall notify the Receiver in writing within 48

   25           hours of any event within JFL’s knowledge that terminates the receivership.
             21. Receiver’s Final Report and Account and Discharge.
   26
   27

   28
                                                                         STIPULATION AND ORDER RE
                                                      -9-             APPOINTMENT OF RECEIVER AND
                                                                                RESTRAINING ORDER
                                                EXHIBIT 1
                                                   9
   Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 41 of 176 Page ID
                                       #:2574
Case 8:18-cv-01644-VAP-KES Document 53 Filed 02/13/19 Page 10 of 14 Page ID #:1775



    1               a. Motion required. Discharge of the Receiver shall require a Court order upon
    2                   noticed motion for approval of the Receiver’s final report and account and
    3                   exoneration of the Receiver’s bond, if any.

    4               b. Time. Not later than 60 days after the receivership terminates, the Receiver

    5                   shall file, serve and obtain a hearing date on a motion for discharge and

    6                   approval of the final report and account.
                    c. Notice. The Receiver shall give notice to all persons of whom the Receiver is
    7
                        aware who have potential claims against EA.
    8
                    d. Contents of Motion. The motion to approve the final report and account and
    9
                        for discharge of the Receiver shall contain the following.
   10
                        i. Declaration(s). Declaration(s) (1) stating what was done during the
   11
                           receivership, (2) certifying the accuracy of the final accounting, (3) stating
   12
                           the basis for the termination of the receivership, and (4) stating the basis
   13
                           for an order for the distribution of any surplus or payment of any deficit.
   14
                       ii. Accounting summary. A summary of the receivership accounting, which
   15
                           shall include (1) the total revenues received, (2) the total expenditures
   16                      identified and enumerated by major categories, (3) the net amount of any
   17                      surplus or deficit and (4) evidence of necessary supporting facts.
   18        22. Notice to Receiver. JFL shall promptly notify the Receiver in writing of the names,
   19           addresses, and telephone numbers of all parties who appear in the action and their
   20           counsel. The parties shall give notice to the Receiver of all events that affect the
   21           receivership.

   22        23. Consent to Convert Receiver to Bankruptcy Trustee. In the event of a bankruptcy,

   23           EA, Avenatti and JFL agree and stipulate that Receiver shall serve as the Chapter 11

   24           Trustee pending confirmation by the Bankruptcy Court, or as the Chapter 7 Trustee if

   25           permitted by the Bankruptcy Court.
             24. Bankruptcy Receiver’s Duties. If the Receiver receives notice that an involuntary
   26
                bankruptcy has been filed and part of the bankruptcy estate includes property that is
   27
                the subject of this Order, the Receiver shall have the following duties:
   28
                                                                         STIPULATION AND ORDER RE
                                                     -10-             APPOINTMENT OF RECEIVER AND
                                                                                RESTRAINING ORDER
                                               EXHIBIT 1
                                                  10
   Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 42 of 176 Page ID
                                       #:2575
Case 8:18-cv-01644-VAP-KES Document 53 Filed 02/13/19 Page 11 of 14 Page ID #:1776



    1              a. Turn over property if no relief from stay will be sought. The Receiver shall
    2                 immediately contact the parties who stipulated to the appointment of the
    3                 Receiver and determine whether either party intends to move in the bankruptcy

    4                 court for an order for (i) relief from the automatic stay, and (ii) relief from the

    5                 Receiver’s obligations to turn over the property (11 U.S.C. § 543). If neither

    6                 party intends to make such a motion, the Receiver shall immediately turn over
                      the property to the appropriate entity either to the trustee in bankruptcy if one
    7
                      has been appointed that is not the Receiver and otherwise comply with 11
    8
                      United States Code section 543.
    9
                   b. Remain in possession pending resolution. If either of the parties who
   10
                      stipulated to the receivership intend to seek relief immediately from both the
   11
                      automatic stay and the Receiver’s obligation to turn over the property, the
   12
                      Receiver may remain in possession and preserve the property pending the
   13
                      ruling on those motions (11 U.S.C. § 543(a)). The Receiver’s authority to
   14
                      preserve the property shall be limited as follows:
   15
                         i. The Receiver may continue to collect rents and other income;
   16                   ii. The Receiver my make only those disbursements necessary to preserve
   17                       and protect the property; and
   18                  iii. The Receiver shall not execute any new leases or other long-term
   19                       contracts without Court approval.
   20              c. Turn over property if no motion for relief is filed within 10 days after notice of
   21                 the bankruptcy. If the parties who stipulate to the receivership fail to file a

   22                 motion within 10 court days after their receipt of notice of the involuntary

   23                 bankruptcy filing, the Receiver shall immediately turn over the property to the

   24                 appropriate entity either to the trustee in bankruptcy if one has been appointed

   25                 or, if not, to the debtor in possession and otherwise comply with 11 United
                      States Code section 543.
   26
   27

   28
                                                                         STIPULATION AND ORDER RE
                                                    -11-              APPOINTMENT OF RECEIVER AND
                                                                                RESTRAINING ORDER
                                              EXHIBIT 1
                                                 11
   Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 43 of 176 Page ID
                                       #:2576
Case 8:18-cv-01644-VAP-KES Document 53 Filed 02/13/19 Page 12 of 14 Page ID #:1777



    1               d. Retain bankruptcy counsel. The Receiver may petition the Court to retain legal
    2                   counsel to assist the Receiver with issues arising out of the bankruptcy
    3                   proceedings that affect the receivership.

    4        25. Failure to Turn Over Property. A receiver who fails to turn over property in

    5           accordance with this Order shall not be paid for time and expenses after the date the

    6           Receiver should have turned the property over.
             26. Liability of the Receiver. Except for an act of gross negligence or intentional
    7
                misconduct, the Receiver shall not be liable for any loss or damages incurred by EA,
    8
                its officers, shareholders, agents, servants, partners, employees, contractors, creditors,
    9
                counsel or any other persons or entities by reason of any act performed or omitted to
   10
                be performed by the Receiver in connection with the discharge of his duties.
   11
                                RESTRAINING ORDER / INJUNCTION
   12
             27. The Court orders EA and Avenatti to do the following:
   13
                    a. Turn Over Property. Immediately turn over possession of all property of EA
   14
                        to the Receiver when the appointment becomes effective, including but not
   15
                        limited to all past and current client engagement contracts, case files, books
   16                   and records, electronic files, and other documents necessary to manage the
   17                   Receivership Assets and all funds in EA accounts, including client trust
   18                   accounts.
   19               b. Access to EA’s offices and computer systems. Immediately turn over to the
   20                   Receiver all keys and passwords relating to the property and grant the Receiver
   21                   unfettered access to EA and all premises related thereto, and all EA computer

   22                   systems.

   23               c. Insurance.

   24                     i. Immediately advise the Receiver about the nature and extent of EA’s

   25                        insurance;
                          ii. Immediately name the receiver as an additional insured on each insurance
   26
                             policy; and
   27
                         iii. DO NOT cancel, reduce or modify the insurance coverage.
   28
                                                                          STIPULATION AND ORDER RE
                                                     -12-              APPOINTMENT OF RECEIVER AND
                                                                                 RESTRAINING ORDER
                                                EXHIBIT 1
                                                   12
   Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 44 of 176 Page ID
                                       #:2577
Case 8:18-cv-01644-VAP-KES Document 53 Filed 02/13/19 Page 13 of 14 Page ID #:1778



    1               d. Notify Receiver of Clients and Cases. Within 7 days after the appointment of
    2                    the Receiver, EA and Avenatti, and office manager Judy Regnier must meet
    3                    with the Receiver and JFL and disclose all current clients and cases being

    4                    managed by EA and all cases in which the services of an EA attorney or EA

    5                    resources were provided, whether the case was filed in the name of EA or

    6                    another law firm.
                    e. Respond to Inquiries. Immediately respond to all inquiries of the Receiver
    7
                         pertaining to EA.
    8
                    f. Disclosure of Bank Accounts. Immediately disclose to the Receiver all
    9
                         accounts of EA and client trust accounts, including all accounts at any bank,
   10
                         title company, escrow agent, financial institution or brokerage firm which has
   11
                         possession, custody or control of any assets or funds of EA, or which
   12
                         maintains accounts of the Receiver, or which maintains accounts where EA’s
   13
                         employees and agents in such capacity have signatory authority, including but
   14
                         not limited to Michael Avenatti and Judy Regnier.
   15
                    g. Payment. Pay all amounts due to the Receiver.
   16               h. Cooperation. Avenatti shall fully cooperate with the Receiver for the duration
   17                    of the receivership, regardless of whether he is employed by or affiliated with
   18                    EA, including but not limited to directing Judy Regnier and any other former
   19                    employees of EA to likewise cooperate with the Receiver.
   20        28. Enjoinment. EA, and its owners, partners, employees, agents, managers, attorneys
   21           and all persons and entities acting in concert with EA are hereby enjoined and cannot:

   22               a.      Expend, disburse, remove, transfer, assign, sell, convey, devise, pledge,

   23                       mortgage, create a security interest in, encumber, conceal or in any manner

   24                       whatsoever deal in or dispose of the whole or any portion of EA’s assets,

   25                       including but not limited to its rights to attorney fees and costs from any

   26                       client or in connection with any cases in which EA attorneys or resources

   27                       were used;

   28
                                                                         STIPULATION AND ORDER RE
                                                     -13-             APPOINTMENT OF RECEIVER AND
                                                                                RESTRAINING ORDER
                                                EXHIBIT 1
                                                   13
  Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 45 of 176 Page ID
                                       #:2578
Case 8:18-cv-01644-VAP-KES Document 53 Filed 02/13/19 Page 14 of 14 Page ID #:1779



    1                b.      Interfere in any way, directly or indirectly, with the Receiver’s
    2                        performance of his/her duties and responsibilities and the exercise of
    3                        his/her powers and/or doing any act which may impair, defeat, divert,
    4                        prevent or prejudice the preservation of EA’s assets or the proceeds
    5                        thereof;
    6                c.      Commit or permit any waste of EA’s assets or any portion thereof, or
    7                        suffer or commit or permit any act on EA’s assets or any part thereof in
    8                        violation of law;
    9                d.      Conceal or withhold from the Receiver any EA assets, including any client
   10                        trust funds, real property, physical property, indirect or beneficial
   11                        ownership interests, or funds;
   12                e.      Do any act which will, or which will tend to, impair, defeat, divert, prevent
   13                        or prejudice the preservation of EA’s assets;
   14                f.      Demand, collect, compromise, trade, receive or spend any portion or
   15                        proceeds of EA’s assets; and
   16                g.      Fail to pay over to the Receiver any monies whenever received, presently
   17                        in the possession, custody or control of EA, its owners, agents,
   18                        representatives, servants, assigns and all those acting in concert therewith.
   19         29. Nothing in this order excuses or alters any ethical duties that EA and/or EA’s
   20            attorneys may have to their clients.
   21
   22
   23          2/13/2019
        Dated: _________
                                                    U.S District Court Magistrate Judge
                                                    U.S
   24
   25
   26
   27

   28
                                                                           STIPULATION AND ORDER RE
                                                        -14-            APPOINTMENT OF RECEIVER AND
                                                                                  RESTRAINING ORDER
                                                 EXHIBIT 1
                                                    14
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 46 of 176 Page ID
                                  #:2579




                            EXHIBIT 2
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 47 of 176 Page ID
                                  #:2580




                                   EXHIBIT 2
                                      54
                                   EXHIBIT 2
                                      15
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 48 of 176 Page ID
                                  #:2581




                                   EXHIBIT 2
                                      55
                                   EXHIBIT 2
                                      16
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 49 of 176 Page ID
                                  #:2582




                                   EXHIBIT 2
                                      56
                                   EXHIBIT 2
                                      17
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 50 of 176 Page ID
                                  #:2583




                                   EXHIBIT 2
                                      57
                                   EXHIBIT 2
                                      18
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 51 of 176 Page ID
                                  #:2584




                                   EXHIBIT 2
                                      58
                                   EXHIBIT 2
                                      19
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 52 of 176 Page ID
                                  #:2585




                                   EXHIBIT 2
                                      59
                                   EXHIBIT 2
                                      20
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 53 of 176 Page ID
                                  #:2586




                                   EXHIBIT 2
                                      60
                                   EXHIBIT 2
                                      21
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 54 of 176 Page ID
                                  #:2587




                            EXHIBIT 3
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 55 of 176 Page ID
                                  #:2588




                                   EXHIBIT 3
                                      22
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 56 of 176 Page ID
                                  #:2589




                                   EXHIBIT 3
                                      23
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 57 of 176 Page ID
                                  #:2590




                                   EXHIBIT 3
                                      24
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 58 of 176 Page ID
                                  #:2591




                                   EXHIBIT 3
                                      25
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 59 of 176 Page ID
                                  #:2592




                                   EXHIBIT 3
                                      26
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 60 of 176 Page ID
                                  #:2593




                                   EXHIBIT 3
                                      27
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 61 of 176 Page ID
                                  #:2594




                                   EXHIBIT 3
                                      28
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 62 of 176 Page ID
                                  #:2595




                                   EXHIBIT 3
                                      29
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 63 of 176 Page ID
                                  #:2596




                                   EXHIBIT 3
                                      30
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 64 of 176 Page ID
                                  #:2597




                                   EXHIBIT 3
                                      31
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 65 of 176 Page ID
                                  #:2598




                                   EXHIBIT 3
                                      32
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 66 of 176 Page ID
                                  #:2599




                                   EXHIBIT 3
                                      33
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 67 of 176 Page ID
                                  #:2600




                                   EXHIBIT 3
                                      34
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 68 of 176 Page ID
                                  #:2601




                                   EXHIBIT 3
                                      35
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 69 of 176 Page ID
                                  #:2602




                                   EXHIBIT 3
                                      36
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 70 of 176 Page ID
                                  #:2603




                                   EXHIBIT 3
                                      37
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 71 of 176 Page ID
                                  #:2604




                                   EXHIBIT 3
                                      38
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 72 of 176 Page ID
                                  #:2605




                            EXHIBIT 4
                   Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 73 of 176 Page ID
                                                     #:2606




                                      1 JOHN P. REITMAN (State Bar No. 80579)
                                        jreitman@lgbfirm.com
                                      2 JACK A. REITMAN (State Bar No. 283746)
                                        jareitman@lgbfirm.com
                                      3 LANDAU GOTTFRIED & BERGER LLP
                                        1880 Century Park East, Suite 1101
                                      4 Los Angeles, California 90067
                                        Telephone: (310) 557-0050
                                      5 Facsimile: (310) 557-0056

                                      6 Attorneys for Plaintiff Brian Weiss,
                                        Federal Court Appointed Receiver of Eagan Avenatti, LLP
                                      7

                                      8                           SUPERIOR COURT OF CALIFORNIA

                                      9                                   COUNTY OF ORANGE

                                     10    MICHAEL AVENATTI,                             Case No.: 17D009930

                                     11                              Petitioner,         Levying Officer File No.:
& B ERGER LLP




                                     12
                                                           v.                            DECLARATION OF JACK A.
           LOS ANGELES, CALIFORNIA
              ATTORNEYS AT LAW




                                     13                                                  REITMAN RE: THIRD PARTY CLAIM
                                           LISA STORIE-AVENATTI,                         (CCP §§ 720.110, 720.130); EXHIBITS
  GOTTFRIE D




                                     14
                                                                     Respondent.
L ANDAU




                                     15

                                     16

                                     17

                                     18

                                     19
                                     20

                                     21

                                     22
                                     23
                                     24

                                     25
                                     26

                                     27
                                     28




                                                                             EXHIBIT 4
                                                                                39
                            Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 74 of 176 Page ID
                                                              #:2607




                                      1 I, Jack A. Reitman, declare as follows:
                                      2          1.     I have personal knowledge of the facts set forth herein and, if called as a witness, I

                                      3 could and would testify competently thereto under oath. I am an attorney at law licensed to
                                      4 practice in the State of California and admitted to practice before this Court. I am an associate
                                      5 with the law firm of Landau Gottfried & Berger LLP, counsel for Brian Weiss, Federal Court

                                      6 Appointed Receiver (the “Receiver”) of the Receivership Estate of Eagan Avenatti, LLP (“EA”) in
                                      7 In re Eagan Avenatti, Case No. 8:18-cv-01644-VAP-KES, pending in the United States District

                                      8 Court, Central District of California. I make this declaration in support of the Receiver’s Third-

                                      9 Party Claim (pursuant to California Code of Civil Procedure §§ 720.110 and 720.130) on certain

                                     10 of the personal property (the “Property”) purportedly owned by judgment debtor Michael Avenatti

                                     11 (“Mr. Avenatti”) levied upon at the direction of judgment creditor Ms. Lisa Storie-Avenatti (“Ms.
& B ERGER LLP




                                     12 Storie”) pursuant to the Declaration for Writ of Execution, attached hereto as Exhibit 1.
           LOS ANGELES, CALIFORNIA
              ATTORNEYS AT LAW




                                     13          2.     The Receiver has an interest in the following described Property:
  GOTTFRIE D




                                     14          i.     Artist: Frank Stella. Relief Print known as IMOLA Three I, Circuit Series, dated
L ANDAU




                                     15                 1982, annotated “PP 2” (printer’s proof), approx. 65 7/8 x 51 ¼ inches, framed;

                                     16                 Market Value: $14,375.00

                                     17          ii.    Artist: Frank Stella. Relief Print known as IMOLA Three II, Circuit Series, dated

                                     18                 1984, edition 16 of 30, approx. 65 1/2 x 51 1/2 inches, framed;

                                     19                 Market Value: $20,000.00
                                     20          iii.   Artist: Frank Stella. Relief Print known as IMOLA Five II, Circuit Series, dated

                                     21                 1983, edition 16 of 30, approx. 66 x48 inches, framed;

                                     22                 Market Value: $40,000
                                     23          iv.    Artist: Frank Stella. Relief Print known as Talladega Three III, Circuit Series, dated
                                     24                 1982, edition 12 of 30, approx. 78 x 66 inches, framed.

                                     25                 Market Value: $25,000
                                     26          v.     Artist: Frank Gehry. Relief Print known as Memory of Sophie Calle’s Flower,

                                     27                 dated 2012, edition 8 of 28;
                                     28                 Market Value: $25,000.
                                                                                           2



                                                                                  EXHIBIT 4
                                                                                     40
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 75 of 176 Page ID
                                  #:2608




                                   EXHIBIT 4
                                      41
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 76 of 176 Page ID
                                  #:2609




                         EXHIBIT 1




                                   EXHIBIT 4
                                      42
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 77 of 176 Page ID
                                  #:2610




                                   EXHIBIT 4
                                      43
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 78 of 176 Page ID
                                  #:2611




                                   EXHIBIT 4
                                      44
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 79 of 176 Page ID
                                  #:2612




                                   EXHIBIT 4
                                      45
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 80 of 176 Page ID
                                  #:2613




                                   EXHIBIT 4
                                      46
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 81 of 176 Page ID
                                  #:2614




                                   EXHIBIT 4
                                      47
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 82 of 176 Page ID
                                  #:2615




                                   EXHIBIT 4
                                      48
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 83 of 176 Page ID
                                  #:2616




                                   EXHIBIT 4
                                      49
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 84 of 176 Page ID
                                  #:2617




                                   EXHIBIT 4
                                      50
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 85 of 176 Page ID
                                  #:2618




                                   EXHIBIT 4
                                      51
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 86 of 176 Page ID
                                  #:2619




                                   EXHIBIT 4
                                      52
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 87 of 176 Page ID
                                  #:2620




                                   EXHIBIT 4
                                      53
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 88 of 176 Page ID
                                  #:2621




                                   EXHIBIT 4
                                      54
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 89 of 176 Page ID
                                  #:2622




                                   EXHIBIT 4
                                      55
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 90 of 176 Page ID
                                  #:2623




                                   EXHIBIT 4
                                      56
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 91 of 176 Page ID
                                  #:2624




                                   EXHIBIT 4
                                      57
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 92 of 176 Page ID
                                  #:2625




                                   EXHIBIT 4
                                      58
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 93 of 176 Page ID
                                  #:2626




                                   EXHIBIT 4
                                      59
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 94 of 176 Page ID
                                  #:2627




                         EXHIBIT 2




                                   EXHIBIT 4
                                      60
                           Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 95 of 176 Page ID
                                                             #:2628




Date              Amount         Transaction Kind       Description                                          Tags               Bank Name   Account Number Account Name   Account Entity
       05/23/14      -$88,867.50                 Wire   WIRE/OUT-2014052300003928;BNF JULIE CLINE FINE ART SERVICES/ 130200111CBT           3648940661     A&A CBT 0661   A&A Checking
       01/30/15      -$21,882.84                 Wire   WIRE/OUT-2015013000002648;BNF Julie Cline Fine Art Services; 1303900822 CBT         5791082851     EA CBT 2851    Eagan Avenatti Checking
       02/25/15       -$4,653.47                 Wire   WIRE/OUT-2015022500002156;BNF Julie Cline Fine Art Services; 1304300626 CBT         5791082851     EA CBT 2851    Eagan Avenatti Checking
       04/06/15      -$36,230.00                 Wire   WIRE/OUT-2015040600002200;BNF Julie Cline Fine Art Services; 1304100620 CBT         5791082851     EA CBT 2851    Eagan Avenatti Checking
       06/01/15       -$3,647.33                 Wire   WIRE/OUT-2015060100007746;BNF Julie Cline Fine Art Services; 1304002150 CBT         3260132699     EA CBT 2699    Eagan Avenatti Checking
       10/02/15      -$23,585.25                 Wire   WIRE/OUT-2015100200005842;BNF Julie Cline Fine Art Services; 1303701688 CBT         3648940661     A&A CBT 0661   A&A Checking
       02/05/16      -$21,047.00                 Wire   WIRE/OUT-2016020500006822;BNF Julie Cline Fine Art Services; 1303701806 CBT         3648940661     A&A CBT 0661   A&A Checking




                                                                                             EXHIBIT 4
                                                                                                61
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 96 of 176 Page ID
                                  #:2629
                                 Julie Cline Fine Art Services
                              Art Advisory - Acquisitions - Sales
                                     272 Hot Springs Road
                                  Santa Barbara, CA 93108
                           Tel: 805-695-8829 Fax: 805-259-4579

  Date:   June 24, 2014
  Sold to: Mr. and Mrs. Michael Avenatti
          224 Via Lido Nord
          Newport Beach, CA 92663




                   INVOICE #10124
                                                                        7
                                 DESCRIPTION                                AMOUNT
  DUE UPON RECEIPT


     Frank Stella "Imola Three II (Circuits Series), 1984
        Retail: $20,000 (Less 25%) Out of State No CA Sales Tax             $   15,000.00
     Frank Gehry "Memory of Sophie Calle's Flower," 2012 Ed: 8/28
       Retail: $25,000 (Less 25%) *                                         $   18,750.00
     Frank Stella "Imola Three I," (Circuits Series) *
       Retail: $14,375 (Less 20%) *                                         $   11,500.00

     Art Advisory Fees: 20% on $45,250                                      $    9,050.00
     Wiring Instructions:
       Account Name: Julie Cline Fine Art Services
       Bank:           Wells Fargo Bank
                      1482 East Valley Road,
                      Montecito, CA 93108
                      ABA #121000248 for wires
                       Business Acct #3854580093

                                                                 Sub-total $    54,300.00
                                            *8% CA Sales Tax on $30,250:   $     2,420.00

                                                                    Total: $    56,720.00


                                  Thank you!




                                           Page 1 of 1
                                           EXHIBIT 4
                                              62
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 97 of 176 Page ID
                                  #:2630




                                   EXHIBIT 4
                                      63
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 98 of 176 Page ID
                                  #:2631
                                Julie Cline Fine Art Services
                             Art Advisory - Acquisitions - Sales
                                    272 Hot Springs Road
                                 Santa Barbara, CA 93108
                          Tel: 805-695-8829 Fax: 805-259-4579

Date: March 20, 2015
Sold to: Michael Avenatti, Esq.
        117 Via Quito
        Newport Beach, CA 92663




                 INVOICE #10158
                                                                       7
                                  DESCRIPTION                              AMOUNT
DUE UPON RECEIPT

   Frank Stella "Imola Five II" 1983 Retail: $40,000 (Less 20%) NET        $   32,000.00
   Art Advisory Fee: 10% on $32,000                                        $    3,200.00

  Packing and Shipping to Art Services Melrose Los Angeles                 $    1,030.00




   Wiring Instructions:
   Account: Julie Cline Fine Art Services Acct #3854580093
   Wells Fargo Bank ABA# 121000248
   1482 E. Valley Road
   Montecito, CA 93108


                                                                Sub-total $    36,230.00
                                                             Sales Tax:             N/A

                                                                   Total: $    36,230.00


                                  Thank you!




                                          Page 1 of 1
                                            EXHIBIT 4
                                               64
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 99 of 176 Page ID
                                  #:2632




                                   EXHIBIT 4
                                      65
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 100 of 176 Page ID
                                   #:2633




                                   EXHIBIT 4
                                      66
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 101 of 176 Page ID
                                   #:2634




                                   EXHIBIT 4
                                      67
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 102 of 176 Page ID
                                   #:2635




                                   EXHIBIT 4
                                      68
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 103 of 176 Page ID
                                   #:2636




                                   EXHIBIT 4
                                      69
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 104 of 176 Page ID
                                   #:2637




                                   EXHIBIT 4
                                      70
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 105 of 176 Page ID
                                   #:2638




                              Frank Stella "Imola Five II, 1983
                Relief, Woodcut on White TGL Handmade, Hand-colored Paper
                                       Editon of 30,
                                    67" High x 50" Wide
                             #14 UPPER STAIRWAY LANDING


                                        EXHIBIT 4
                                           71
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 106 of 176 Page ID
                                   #:2639




                                   EXHIBIT 4
                                      72
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 107 of 176 Page ID
                                   #:2640




                   Frank Stella"Imola Three II," (from Circuits Series, 1984
                                        color woodcut
                                       65 1/2" x 51 1/2"
                                           ed. of 30
                                        #1 GARAGE


                                           EXHIBIT 4
                                              73
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 108 of 176 Page ID
                                   #:2641




                   Frank Stella"Imola Three I," (From the Circuits Series)
                    Relief, Engraving on White TGL Hand Made Paper
                                   65 1/2" H x 51 1/4" W
                        PP2, aside from the numbered edition of 30


                                          EXHIBIT 4
                                             74
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 109 of 176 Page ID
                                   #:2642

                                                                                                                                       Statement of Accounts
                                                                                                                                       Page 1 of 5
                                                                                                                                       This Statement: May 30, 2014
                                                                                                                                       Last Statement: April 30, 2014

                                                                                                                                       Account 3648940661



                                                                                                                                       DIRECT INQUIRIES TO:
                                                                                                                                       Customer Service 1 (800) 400-6080
   0047210                                  4151-06-0200-CBT-PG0023-00010


   AVENATTI & ASSOC A PROFESSIONAL CORP
   450 NEWPORT CENTER DR FL 2
   NEWPORT BEACH CA 92660-7610




                                                                                                                                       Irvine Branch
                                                                                                                                       1900 Main St. Suite 100
                                                                                                                                       Irvine, CA 92614-0000
                                                                                                                                       (949) 223-7500




    SUMMARY OF ACCOUNT BALANCE
                                                                                                                 Checking/Savings                            Outstanding
    Account Type                                                      Account Number                               Ending Balance                         Balances Owed
    Business Essentials Checking                                      3648940661                                        $71,641.65



    BUSINESS ESSENTIALS CHECKING 3648940661                                                                                                                                         104    10



    Previous Balance                                     Deposits/Credits                      Charges/Debits                    Checks Processed                         Ending Balance
    988.15                                                  2,244,700.00                         2,142,031.76                            32,014.74                             71,641.65

   ...........................................................................................................................................................................................
   9 DEPOSITS/CREDITS
   Date                      Amount                 Description
   05/02                    2,000.00                ONLINE XFER FROM DDA EAGAN AVENAT ID: 000005626                             2307105972
   05/07                    1,500.00                ONLINE XFER FROM DDA EAGAN AVENAT ID: 000001292                             2304200248
   05/08                    2,000.00                ONLINE XFER FROM DDA EAGAN AVENAT ID: 000004669                             2304700346
   05/09                    5,000.00                ONLINE XFER FROM DDA EAGAN AVENAT ID: 000004708                             2304803914
   05/19                   26,000.00                ONLINE XFER FROM DDA EAGAN AVENAT ID: 000000091                             2307404544
   05/21                    5,000.00                ONLINE XFER FROM DDA EAGAN AVENAT ID: 000006792                             2304300240
   05/22                    3,200.00                ONLINE XFER FROM DDA EAGAN AVENAT ID: 000003376                             2304701678
   05/23                2,000,000.00                ONLINE XFER FROM DDA EAGAN AVENAT ID: 000001911                             2307500712
   05/28                  200,000.00                ONLINE XFER FROM DDA EAGAN AVENAT ID: 000004726                             2304600536

   ...........................................................................................................................................................................................
   46 CHARGES/DEBITS
   Date                      Amount                 Description
   05/01                      149.90                2475542G9M8ZTPFF6 9947 THE CAR SPA 949-6310161 CA 1204214551
   05/07                       34.00                INSUFFICIENT FUNDS FEE-ITEM PD 1701101966
   05/08                       34.00                INSUFFICIENT FUNDS FEE-ITEM PD 1701102055
   05/15                       20.95                2469216GN00PA6EA9 9947 GOGOAIR.COM 877-350-0038 IL 1205514069
   05/16                    5,000.00                ONLINE XFER TO DDA EAGAN AVENAT ID: 000003236 2305300857
   05/19                    2,400.00                WIRE/OUT-2014051900003497;BNF DARREN GAZEY 1302301120
   05/19                       30.00                WIRE FEE-OUTGOING DOMESTIC
   05/19                    2,450.00                WIRE/OUT-2014051900003615;BNF GREENE VICTORY LLC 1302301170
   05/19                       30.00                WIRE FEE-OUTGOING DOMESTIC
   05/19                    4,471.00                WIRE/OUT-2014051900003637;BNF JOHN R BROOKS 1302301178
   05/19                       30.00                WIRE FEE-OUTGOING DOMESTIC
   05/19                       18.95                2469216GS00GGJ6Z6 9947 GOGOAIR.COM 877-350-0038 IL 1206916452
   05/20                   10,000.00                ONLINE XFER TO DDA EAGAN AVENAT ID: 000000181 2305500939
   05/21                       68.00                INSUFFICIENT FUNDS FEE-ITEM PD 1701402205
   05/22                       34.00                INSUFFICIENT FUNDS FEE-ITEM PD 1701201592
   05/23                   27,896.00                WIRE/OUT-2014052300003500;BNF GREENHECK RACING INC. 1302001019
   05/23                       30.00                WIRE FEE-OUTGOING DOMESTIC
   05/23                   88,867.50                WIRE/OUT-2014052300003928;BNF JULIE CLINE FINE ART SERVICES/ 1302001119
   05/23                       30.00                WIRE FEE-OUTGOING DOMESTIC
   05/23                  750,000.00                WIRE/OUT-2014052300004033;BNF LISA STORIE-AVENATTI, MICHAEL 1302001153
   05/23                       30.00                WIRE FEE-OUTGOING DOMESTIC
   05/23                  500,000.00                WIRE/OUT-2014052300004053;BNF GALLO BUILDERS INC 1302001165
   05/23                       30.00                WIRE FEE-OUTGOING DOMESTIC


                                                                                                                                                             0047210-0000001-0129139

                                                                                EXHIBIT 4
                                                                                   75
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 110 of 176 Page ID
                                   #:2643                 Page 2 of 5




                                                                    0047210-0000001-0129139
                                   EXHIBIT 4
                                      76
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 111 of 176 Page ID
                                   #:2644         Page 3 of 5
                                                                                                                     May 30, 2014
                                                                                                                     AVENATTI & ASSOC A PROFESSIONAL CORP
                                                                                                                     3648940661




 Continued ...
 Date                       Amount                 Description
 05/23                   359,000.00                WIRE/OUT-2014052300004093;BNF EUROPEAN COLLECTIBLES INC 1302001173
 05/23                        30.00                WIRE FEE-OUTGOING DOMESTIC
 05/23                       637.59                SO CALIF EDISON PAYMENT *******859 REF # 014142006837770 1105519115
 05/27                    10,000.00                WIRE/OUT-2014052700003779;BNF DAMIEN FAULKNER 1301901274
 05/27                        40.00                WIRE FEE-OUTGOING FOREIGN
 05/27                    25,000.00                WIRE/OUT-2014052700003876;BNF BOB FAIETA DBA COMPETITION 1301901298
 05/27                        30.00                WIRE FEE-OUTGOING DOMESTIC
 05/27                    25,000.00                WIRE/OUT-2014052700003956;BNF SCROGHAM CONSULTING COLE 1301901314
 05/27                        30.00                WIRE FEE-OUTGOING DOMESTIC
 05/27                    25,000.00                WIRE/OUT-2014052700004044;BNF MARIO PREZEL 1301901344
 05/27                        40.00                WIRE FEE-OUTGOING FOREIGN
 05/27                   105,000.00                WIRE/OUT-2014052700004187;BNF CHRISTINE AVENATTI CARLIN 1301901382
 05/27                        30.00                WIRE FEE-OUTGOING DOMESTIC
 05/27                    57,698.00                WIRE/OUT-2014052700004383;BNF GR AUTO GALLERY LLC 1301901400
 05/27                        30.00                WIRE FEE-OUTGOING DOMESTIC
 05/27                        20.95                2469216GZ00LMP96X 9947 GOGOAIR.COM 877-350-0038 IL 1204458412
 05/27                       700.00                0947 ATM WITHDRAWAL 1900 MAIN ST IRVINE CA 1402466588
 05/27                       800.00                0947 ATM WITHDRAWAL 1900 MAIN ST IRVINE CA 1402466589
 05/27                    23,886.74                FIA CARDSERVICES PAYBYP ******* REF # 014147007709909 1104945715
 05/28                    99,344.18                WIRE/OUT-2014052800006450;BNF MICHAEL AVENATTI;OBI FBO: LOAN 1301901640
 05/28                        30.00                WIRE FEE-OUTGOING DOMESTIC
 05/29                    18,000.00                WIRE/OUT-2014052900003926;BNF FIRST CLEARING, LLC;OBI FOR FU 1302200939
 05/29                        30.00                WIRE FEE-OUTGOING DOMESTIC

 ...........................................................................................................................................................................................
 10 CHECKS PROCESSED
 Number..............Date............................Amount       Number..............Date............................Amount      Number..............Date............................Amount
 1397             05/06                         3,120.40         1412                 05/20                         1,561.00      1416*               05/29                      9,196.07
 1398             05/07                         1,996.69         1413                 05/20                         6,742.23      1417                05/30                      2,000.00
 1410*            05/19                         1,777.54         1414                 05/20                         1,250.00      9009*               05/05                      1,000.00
 1411             05/21                         3,370.81
 * Not in check sequence
 ..........................................................................................................................................................................................

 AGGREGATE OVERDRAFT AND RETURNED ITEM FEES

                                                    Total for This Period                       Total Year-to-Date
 Total Overdraft Fees                                            $170.00                                $1,356.00
 Total Returned Item Fees                                           $0.00                                   $34.00

 To learn more about our other products and services that may lower the cost of managing account
 overdrafts or to discuss removing overdraft coverage from your account, please contact Customer
 Service or visit your local branch.

 ..........................................................................................................................................................................................
 DAILY BALANCES
 Date..........................Balance                                      Date..........................Balance                                      Date..........................Balance
 05/01                       838.25                                         05/09                    5,153.16                                          05/22                         98.68
 05/02                     2,838.25                                         05/15                    5,132.21                                          05/23                 273,547.59
 05/05                     1,838.25                                         05/16                       132.21                                         05/27                       241.90
 05/06                    -1,282.15                                         05/19                   14,924.72                                          05/28                 100,867.72
 05/07                    -1,812.84                                         05/20                   -4,628.51                                          05/29                   73,641.65
 05/08                       153.16                                         05/21                   -3,067.32                                          05/30                   71,641.65




                                                                                                                                                           0047210-0000002-0129140


                                                                                EXHIBIT 4
                                                                                   77
 Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 112 of 176 Page ID
                                    #:2645         Page 4 of 5
California Bank & Trust




                          This page intentionally left blank




                                                                     0047210-0000002-0129140
                                          EXHIBIT 4
                                             78
 Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 113 of 176 Page ID
                                    #:2646                            This Statement:
                                                                            May 30, 2014
California Bank & Trust          ACCOUNT # 3648940661
                                                                            Page 5 of 5




Ref# 53009516    $3120.40    Ch# 1397      Ref# 53002147   $1996.69     Ch# 1398




Ref# 53034426    $1777.54    Ch# 1410      Ref# 53004963   $3370.81     Ch# 1411




Ref# 53045126    $1561.00    Ch# 1412      Ref# 53005691   $6742.23     Ch# 1413




Ref# 53055218    $1250.00    Ch# 1414      Ref# 53039939   $9196.07     Ch# 1416




Ref# 53019025    $2000.00    Ch# 1417      Ref# 53004424   $1000.00     Ch# 9009




                                                                         0047210-0000003-0129141
                                        EXHIBIT 4
                                           79
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 114 of 176 Page ID
                                   #:2647




                                 0047210-0000003-0129141




                                      EXHIBIT 4
                                         80
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 115 of 176 Page ID
                                   #:2648

                                                                                                                                       Statement of Accounts
                                                                                                                                       Page 1 of 6
                                                                                                                                       This Statement: January 30, 2015
                                                                                                                                       Last Statement: January 8, 2015

                                                                                                                                       Account 5791082851



                                                                                                                                       DIRECT INQUIRIES TO:
                                                                                                                                       Customer Service 1 (800) 400-6080
   0048324                                  4031-06-0000-CBT-PG0023-00017


   EAGAN AVENATTI LLP
   450 NEWPORT CENTER DR FL 2
   NEWPORT BEACH CA 92660-7610




                                                                                                                                       Irvine Branch
                                                                                                                                       1900 Main St. Suite 100
                                                                                                                                       Irvine, CA 92614-0000
                                                                                                                                       (949) 223-7500




    SUMMARY OF ACCOUNT BALANCE
                                                                                                                 Checking/Savings                            Outstanding
    Account Type                                                      Account Number                               Ending Balance                         Balances Owed
    Business Essentials Checking                                      5791082851                                      $844,313.73



    BUSINESS ESSENTIALS CHECKING 5791082851                                                                                                                                         104    17



    Previous Balance                                     Deposits/Credits                      Charges/Debits                    Checks Processed                         Ending Balance
    0.00                                                    1,777,290.02                          680,115.96                           252,860.33                             844,313.73

   ...........................................................................................................................................................................................
   15 DEPOSITS/CREDITS
   Date                      Amount                 Description
   01/13                        5.00                ONLINE XFER FROM DDA ***2699 ID: 000003191 2306403744
   01/14                   50,000.00                ONLINE XFER FROM DDA AVENATTI & A ID: 000000056 2306201790
   01/15                   16,000.00                ONLINE XFER FROM DDA AVENATTI & A ID: 000003372 2306102106
   01/15                   14,552.20                DEPOSIT 5353049353
   01/16                    1,000.00                ONLINE XFER FROM DDA AVENATTI & A ID: 000009402 2306603690
   01/20                   14,000.00                ONLINE XFER FROM DDA AVENATTI & A ID: 000004409 2306510002
   01/21                    1,408.79                PAY SEQ # 001106147567 Serial Number = 0001502000 1702504078
   01/21                    1,600.00                ONLINE XFER FROM DDA AVENATTI & A ID: 000006265 2306402140
   01/23                    7,500.00                ONLINE XFER FROM DDA AVENATTI & A ID: 000007055 2306404168
   01/26                    1,000.00                ONLINE XFER FROM DDA AVENATTI & A ID: 000004515 2306603930
   01/28                   39,000.00                EXCEPTIONS RTN LM REF # 015028006707676 1105800075
   01/29                   26,446.05                PAY SEQ # 001105817288 Serial Number = 0001502700 1702901622
   01/29                    4,707.98                DEPOSIT 5353016277
   01/29                       70.00                fee refund ID: 000000001 2306303366
   01/30                1,600,000.00                ONLINE XFER FROM DDA STATE BAR OF ID: 000004069 2306400918

   ...........................................................................................................................................................................................
   16 CHARGES/DEBITS
   Date                      Amount                 Description
   01/15                   10,000.00                PAY SEQ # 001105732212 1702501685
   01/15                   70,456.56                PAY SEQ # 001105730551 1702502002
   01/20                    1,000.00                CREDIT CARD ECS PAYMENT 043000091529294REF # 015020002206682 1106152697
   01/20                    1,000.00                CREDIT CARD ECS PAYMENT 043000091575852REF # 015020002282605 1106153247
   01/20                    4,000.00                CREDIT CARD ECS PAYMENT 043000091529224REF # 015020002281497 1106153241
   01/20                    4,000.00                CREDIT CARD ECS PAYMENT 043000091575872REF # 015020002282606 1106153248
   01/23                    7,500.00                PAY SEQ # 001105425105 1702702303
   01/26                       70.00                INSUFFICIENT FUNDS FEE-ITEM PD 1702601336
   01/27                    1,000.00                PAY SEQ # 001106120098 1702803095
   01/28                       70.00                INSUFFICIENT FUNDS FEE-ITEM PD 1702201798
   01/29                       35.00                INSUFFICIENT FUNDS FEE-ITEM PD 1702901342
   01/30                   21,882.84                WIRE/OUT-2015013000002648;BNF Julie Cline Fine Art Services; 1303900822
   01/30                   40,000.00                WIRE/OUT-2015013000002647;BNF Edward G. Ashton;REF Ashton 1303900820
   01/30                  200,000.00                ONLINE XFER TO DDA AVENATTI & A ID: 000004601 2306400935
   01/30                  250,000.00                ONLINE XFER TO DDA AVENATTI & A ID: 000002310 2306404535
   01/30                   69,101.56                PAYCHEX-RCX PAYROLL 59094600001804XREF # 015029007725747 1105935404



                                                                                                                                                             0048324-0000001-0131183

                                                                                EXHIBIT 4
                                                                                   81
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 116 of 176 Page ID
                                   #:2649                 Page 2 of 6




                                                                    0048324-0000001-0131183
                                   EXHIBIT 4
                                      82
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 117 of 176 Page ID
                                   #:2650         Page 3 of 6
                                                                                                                     January 30, 2015
                                                                                                                     EAGAN AVENATTI LLP
                                                                                                                     5791082851




 ...........................................................................................................................................................................................
 15 CHECKS PROCESSED
 Number..............Date............................Amount       Number..............Date............................Amount      Number..............Date............................Amount
 9966             01/27                       39,000.00          15001*               01/16                           120.66      15006               01/21                        70.00
 10013*           01/21                          832.00          15002                01/23                           506.79      15008*              01/30                     2,499.99
 10030*           01/21                          325.00          15003                01/28                         5,203.39      15010*              01/30                   171,000.00
 10042*           01/20                        4,925.00          15004                01/23                            70.00      15015*              01/30                    25,000.00
 10044*           01/21                        1,787.50          15005                01/30                            90.00      15017*              01/30                     1,430.00
 * Not in check sequence
 ..........................................................................................................................................................................................

 AGGREGATE OVERDRAFT AND RETURNED ITEM FEES

                                                    Total for This Period                       Total Year-to-Date
 Total Overdraft Fees                                            $175.00                                  $175.00
 Total Returned Item Fees                                           $0.00                                    $0.00

 To learn more about our other products and services that may lower the cost of managing account
 overdrafts or to discuss removing overdraft coverage from your account, please contact Customer
 Service or visit your local branch.

 ..........................................................................................................................................................................................
 DAILY BALANCES
 Date..........................Balance                                      Date..........................Balance                                      Date..........................Balance
 01/13                          5.00                                        01/20                        54.98                                         01/27                  -39,597.52
 01/14                   50,005.00                                          01/21                        49.27                                         01/28                    -5,870.91
 01/15                       100.64                                         01/23                      -527.52                                         01/29                   25,318.12
 01/16                       979.98                                         01/26                       402.48                                         01/30                 844,313.73




                                                                                                                                                           0048324-0000002-0131184


                                                                                EXHIBIT 4
                                                                                   83
 Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 118 of 176 Page ID
                                    #:2651         Page 4 of 6
California Bank & Trust




                          This page intentionally left blank




                                                                     0048324-0000002-0131184
                                          EXHIBIT 4
                                             84
 Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 119 of 176 Page ID
                                    #:2652                            This Statement:
                                                                           January 30, 2015
California Bank & Trust         ACCOUNT # 5791082851
                                                                           Page 5 of 6




Ref# 53049353   $14552.20                   Ref# 53016277   $4707.98




Ref# 53130871   $39000.00    Ch# 9966       Ref# 53011587   $832.00    Ch# 10013




Ref# 53006612     $325.00    Ch# 10030      Ref# 53005447   $4925.00   Ch# 10042




Ref# 53027091    $1787.50    Ch# 10044      Ref# 53070134   $120.66    Ch# 15001




Ref# 53099226     $506.79    Ch# 15002      Ref# 53073815   $5203.39   Ch# 15003




                                                                        0048324-0000003-0131185
                                         EXHIBIT 4
                                            85
 Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 120 of 176 Page ID
                                    #:2653                            This Statement:
                                                                           January 30, 2015
California Bank & Trust         ACCOUNT # 5791082851
                                                                           Page 6 of 6




Ref# 53001517       $70.00   Ch# 15004      Ref# 53101917     $90.00    Ch# 15005




Ref# 53073670       $70.00   Ch# 15006      Ref# 53099193    $2499.99   Ch# 15008




Ref# 53097929   $171000.00   Ch# 15010      Ref# 53117304   $25000.00   Ch# 15015




Ref# 53111580     $1430.00   Ch# 15017




                                                                        0048324-0000003-0131185
                                         EXHIBIT 4
                                            86
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 121 of 176 Page ID
                                   #:2654

                                                                                                                                       Statement of Accounts
                                                                                                                                       Page 1 of 12
                                                                                                                                       This Statement: February 27, 2015
                                                                                                                                       Last Statement: January 30, 2015

                                                                                                                                       Account 5791082851



                                                                                                                                       DIRECT INQUIRIES TO:
                                                                                                                                       Customer Service 1 (800) 400-6080
   0047703                                  4059-06-0000-CBT-PG0023-00075


   EAGAN AVENATTI LLP
   520 NEWPORT CENTER DR STE 1400
   NEWPORT BEACH CA 92660-7010




                                                                                                                                       Irvine Branch
                                                                                                                                       1900 Main St. Suite 100
                                                                                                                                       Irvine, CA 92614-0000
                                                                                                                                       (949) 223-7500




    SUMMARY OF ACCOUNT BALANCE
                                                                                                                 Checking/Savings                            Outstanding
    Account Type                                                      Account Number                               Ending Balance                         Balances Owed
    Business Essentials Checking                                      5791082851                                        $48,124.54



    BUSINESS ESSENTIALS CHECKING 5791082851                                                                                                                                         104    75



    Previous Balance                                     Deposits/Credits                      Charges/Debits                    Checks Processed                         Ending Balance
    844,313.73                                               800,240.93                          1,122,578.39                          473,851.73                              48,124.54

   ...........................................................................................................................................................................................
   6 DEPOSITS/CREDITS
   Date                      Amount                 Description
   02/04                    2,776.43                ONLINE XFER FROM DDA STATE BAR OF ID: 000006454 2306404232
   02/04                  736,883.89                ONLINE XFER FROM DDA STATE BAR OF ID: 000000784 2306404168
   02/05                   15,637.00                DEPOSIT 5353037380
   02/18                    2,322.31                DEPOSIT 5353036275
   02/20                   20,000.00                DEPOSIT 5353019841
   02/26                   22,621.30                PAY SEQ # 001105018435 Serial Number = 0001505501 1702201714

   ...........................................................................................................................................................................................
   41 CHARGES/DEBITS
   Date                      Amount                 Description
   02/02                    4,065.13                ACHMA VISB BILL PYMNT 9894867 REF # 015033008329277 1106233827
   02/02                   10,000.00                CREDIT CARD ECS PAYMENT 043000093332502REF # 015033008685128 1106256211
   02/02                   15,000.00                CREDIT CARD ECS PAYMENT 043000093332518REF # 015033008685129 1106256212
   02/02                   18,550.00                ANTHEM BLUE I01O CORP P FL00924514 REF # 015033008334447 1106230553
   02/03                       19.95                PAY SEQ # 001106242871 1702403033
   02/03                    3,045.36                PAY SEQ # 001106253764 1702403053
   02/03                    3,052.57                PAY SEQ # 001106253765 1702403028
   02/03                    8,125.00                WIRE/OUT-2015020300004461;BNF Heidi Richardson;REF Richardso 1303401367
   02/03                   60,000.00                ONLINE XFER TO DDA AVENATTI & A ID: 000006074 2306300731
   02/03                    5,000.00                ONLINE XFER TO DDA AVENATTI & A ID: 000006166 2306302935
   02/03                   12,344.37                EMPLOYMENT DEVEL EDD EF 1206754048 REF # 015034009644690 1105746555
   02/04                   12,000.00                ONLINE XFER TO DDA AVENATTI & A ID: 000000024 2306400673
   02/04                   50,000.00                ONLINE XFER TO DDA AVENATTI & A ID: 000007894 2306403089
   02/05                    1,389.00                ANTHEM BLUE I01O CORP P FL00930456 REF # 015036001444372 1105631793
   02/06                  275,000.00                ONLINE XFER TO DDA AVENATTI & A ID: 000008353 2307301889
   02/06                       30.00                ONLINE XFER TO DDA ***2699 ID: 000005750 2307301891
   02/10                  100,000.00                ONLINE XFER TO DDA AVENATTI & A ID: 000004680 2307100985
   02/10                      680.35                PAYCHEX EIB INVOICE X59122800019734REF # 015040002907192 1106606374
   02/11                        8.11                PAY SEQ # 001106634880 1702502259
   02/12                   68,770.05                PAYCHEX PAYROLL 59274400004162XREF # 015043004811561 1105526005
   02/18                    3,067.00                PAY SEQ # 001106953209 1702403027
   02/18                    1,000.00                ONLINE XFER TO DDA AVENATTI & A ID: 000007648 2306500611
   02/19                    1,000.00                CREDIT CARD ECS PAYMENT 043000096288826REF # 015050007916883 1105325879
   02/19                    4,000.00                CREDIT CARD ECS PAYMENT 043000096288818REF # 015050007916882 1105325878
   02/19                   30,000.00                CREDIT CARD ECS PAYMENT 043000096293978REF # 015050007977777 1105326058
   02/24                   27,000.00                ONLINE XFER TO DDA AVENATTI & A ID: 000003342 2306101225


                                                                                                                                                             0047703-0000001-0128374

                                                                                EXHIBIT 4
                                                                                   87
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 122 of 176 Page ID
                                   #:2655                 Page 2 of 12




                                                                    0047703-0000001-0128374
                                   EXHIBIT 4
                                      88
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 123 of 176 Page ID
                                   #:2656         Page 3 of 12
                                                                                                                    February 27, 2015
                                                                                                                    EAGAN AVENATTI LLP
                                                                                                                    5791082851




 Continued ...
 Date                       Amount                 Description
 02/25                     4,653.47                WIRE/OUT-2015022500002156;BNF Julie Cline Fine Art Services; 1304300626
 02/25                     2,500.00                ONLINE XFER TO DDA AVENATTI & A ID: 000003328 2305701643
 02/25                    50,000.00                ONLINE XFER TO DDA AVENATTI & A ID: 000005508 2305703133
 02/25                    18,676.00                ANTHEM BLUE I01O CORP P FL00938403 REF # 015055009958694 1105010357
 02/26                     1,500.00                ONLINE XFER TO DDA AVENATTI & A ID: 000009565 2306103373
 02/26                     1,000.00                CREDIT CARD ECS PAYMENT 043000096920430REF # 015057001266367 1105626880
 02/26                     2,000.00                CREDIT CARD ECS PAYMENT 043000096947008REF # 015057001265427 1105626877
 02/26                     2,000.00                CREDIT CARD ECS PAYMENT 043000096920616REF # 015057001266368 1105626881
 02/26                    13,000.00                CREDIT CARD ECS PAYMENT 043000096926580REF # 015057001299576 1105626917
 02/26                    70,077.03                PAYCHEX PAYROLL 59470000001086XREF # 015057001262340 1105625636
 02/27                   100,000.00                WIRE/OUT-2015022700007964;BNF Baker Keener Nahra LLP;REF Eag 1304501890
 02/27                    60,000.00                ONLINE XFER TO DDA AVENATTI & A ID: 000006369 2306901451
 02/27                    77,000.00                ONLINE XFER TO DDA AVENATTI & A ID: 000003582 2306903635
 02/27                     7,000.00                CREDIT CARD ECS PAYMENT 043000098466944REF # 015058002129388 1106147567
 02/27                        25.00                REMOTE DEPOSIT SERVICE - 1

 ...........................................................................................................................................................................................
 72 CHECKS PROCESSED
 Number..............Date............................Amount       Number..............Date............................Amount      Number..............Date............................Amount
 9998             02/24                           50.40          15034                02/02                     1,406.51          15058               02/06                       557.35
 10010*           02/03                          360.00          15035                02/05                       317.00          15059               02/04                     4,651.60
 10041*           02/02                        5,070.00          15036                02/03                       261.00          15060               02/10                     5,550.38
 15009*           02/02                       75,000.00          15037                02/03                     1,732.04          15061               02/09                     5,325.00
 15011*           02/05                       18,000.00          15038                02/05                    11,880.97          15062               02/03                       100.00
 15012            02/05                       80,000.00          15039                02/09                     3,744.07          15064*              02/11                       668.10
 15013            02/12                        5,300.00          15040                02/03                     6,453.26          15065               02/04                     6,640.55
 15014            02/03                        6,000.00          15041                02/03                     3,337.05          15066               02/04                     6,715.45
 15016*           02/02                       18,142.29          15042                02/03                        80.87          15067               02/06                    10,059.82
 15019*           02/03                        1,272.79          15043                02/02                     1,010.10          15068               02/06                     3,521.68
 15020            02/12                       39,000.00          15044                02/05                     3,439.17          15069               02/10                     6,520.36
 15021            02/25                       39,000.00          15045                02/03                     1,279.00          15070               02/09                     3,700.00
 15022            02/02                        1,244.26          15046                02/02                       166.44          15071               02/11                     5,550.00
 15023            02/05                        4,941.00          15047                02/13                    13,608.13          15073*              02/09                     2,499.00
 15024            02/03                          447.81          15048                02/04                     8,202.54          15074               02/18                     2,776.43
 15025            02/11                          520.20          15049                02/05                       477.36          15075               02/11                        38.50
 15026            02/10                        1,640.00          15050                02/09                         8.31          15079*              02/09                        25.00
 15027            02/04                          866.00          15051                02/03                       617.20          15080               02/11                     6,460.00
 15028            02/03                        5,489.91          15052                02/02                        55.00          15081               02/13                     7,500.00
 15029            02/02                        1,218.43          15053                02/06                        91.15          15082               02/12                    14,583.33
 15030            02/10                        1,176.00          15054                02/02                     2,963.55          15083               02/13                     2,331.74
 15031            02/06                          144.88          15055                02/13                     1,784.30          15084               02/24                     1,642.50
 15032            02/02                        2,681.87          15056                02/17                     2,322.42          15085               02/18                     1,509.55
 15033            02/05                        1,245.00          15057                02/03                       516.49          15090*              02/24                       360.62
 * Not in check sequence
 ..........................................................................................................................................................................................

 AGGREGATE OVERDRAFT AND RETURNED ITEM FEES

                                                    Total for This Period                       Total Year-to-Date
 Total Overdraft Fees                                               $0.00                                 $175.00
 Total Returned Item Fees                                           $0.00                                    $0.00

 To learn more about our other products and services that may lower the cost of managing account
 overdrafts or to discuss removing overdraft coverage from your account, please contact Customer
 Service or visit your local branch.

 ..........................................................................................................................................................................................
 DAILY BALANCES
 Date..........................Balance                                      Date..........................Balance                                      Date..........................Balance
 02/02                 687,740.15                                           02/10                 692,463.81                                           02/19                 482,988.26
 02/03                 568,205.48                                           02/11                 679,218.90                                           02/20                 502,988.26
 02/04               1,218,789.66                                           02/12                 551,565.52                                           02/24                 473,934.74
 02/05               1,112,737.16                                           02/13                 526,341.35                                           02/25                 359,105.27
 02/06                 823,332.28                                           02/17                 524,018.93                                           02/26                 292,149.54
 02/09                 808,030.90                                           02/18                 517,988.26                                           02/27                   48,124.54




                                                                                                                                                           0047703-0000002-0128375


                                                                                EXHIBIT 4
                                                                                   89
 Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 124 of 176 Page ID
                                    #:2657         Page 4 of 12
California Bank & Trust




                          This page intentionally left blank




                                                                     0047703-0000002-0128375
                                          EXHIBIT 4
                                             90
 Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 125 of 176 Page ID
                                    #:2658                            This Statement:
                                                                           February 27, 2015
California Bank & Trust         ACCOUNT # 5791082851
                                                                           Page 5 of 12




Ref# 53037380   $15637.00                  Ref# 53036275    $2322.31




                                           Ref# 53031608      $50.40   Ch# 9998
Ref# 53019841   $20000.00




Ref# 53011384     $360.00    Ch# 10010     Ref# 53104392    $5070.00   Ch# 10041




Ref# 53032933   $75000.00    Ch# 15009     Ref# 53103241   $18000.00   Ch# 15011




Ref# 53103242   $80000.00    Ch# 15012     Ref# 53084408    $5300.00   Ch# 15013




                                                                        0047703-0000003-0128376
                                         EXHIBIT 4
                                            91
 Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 126 of 176 Page ID
                                    #:2659                            This Statement:
                                                                           February 27, 2015
California Bank & Trust         ACCOUNT # 5791082851
                                                                           Page 6 of 12




Ref# 53118295    $6000.00    Ch# 15014     Ref# 53003688   $18142.29   Ch# 15016




Ref# 53111212    $1272.79    Ch# 15019     Ref# 53068037   $39000.00   Ch# 15020




Ref# 53061068   $39000.00    Ch# 15021     Ref# 53003693    $1244.26   Ch# 15022




Ref# 53081029    $4941.00    Ch# 15023     Ref# 53133500    $447.81    Ch# 15024




Ref# 53005975     $520.20    Ch# 15025     Ref# 53020915    $1640.00   Ch# 15026




                                                                        0047703-0000003-0128376
                                         EXHIBIT 4
                                            92
 Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 127 of 176 Page ID
                                    #:2660                            This Statement:
                                                                           February 27, 2015
California Bank & Trust         ACCOUNT # 5791082851
                                                                           Page 7 of 12




Ref# 53016042    $866.00     Ch# 15027     Ref# 53132478   $5489.91    Ch# 15028




Ref# 53130303   $1218.43     Ch# 15029     Ref# 53008216   $1176.00    Ch# 15030




Ref# 53073877    $144.88     Ch# 15031     Ref# 53177875   $2681.87    Ch# 15032




Ref# 53102949   $1245.00     Ch# 15033     Ref# 53041195   $1406.51    Ch# 15034




Ref# 53009898    $317.00     Ch# 15035     Ref# 53133081    $261.00    Ch# 15036




                                                                        0047703-0000004-0128377
                                         EXHIBIT 4
                                            93
 Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 128 of 176 Page ID
                                    #:2661                            This Statement:
                                                                           February 27, 2015
California Bank & Trust         ACCOUNT # 5791082851
                                                                           Page 8 of 12




Ref# 53100679   $1732.04     Ch# 15037     Ref# 53101811   $11880.97   Ch# 15038




Ref# 53194989   $3744.07     Ch# 15039     Ref# 53021673    $6453.26   Ch# 15040




Ref# 53000519   $3337.05     Ch# 15041     Ref# 53117802      $80.87   Ch# 15042




Ref# 53116545   $1010.10     Ch# 15043     Ref# 53110339    $3439.17   Ch# 15044




Ref# 53133299   $1279.00     Ch# 15045     Ref# 53118931    $166.44    Ch# 15046




                                                                        0047703-0000004-0128377
                                         EXHIBIT 4
                                            94
 Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 129 of 176 Page ID
                                    #:2662                            This Statement:
                                                                           February 27, 2015
California Bank & Trust         ACCOUNT # 5791082851
                                                                           Page 9 of 12




Ref# 53006018   $13608.13    Ch# 15047     Ref# 53112528   $8202.54    Ch# 15048




Ref# 53091973     $477.36    Ch# 15049     Ref# 53207223      $8.31    Ch# 15050




Ref# 53112831     $617.20    Ch# 15051     Ref# 53120861     $55.00    Ch# 15052




Ref# 53083569      $91.15    Ch# 15053     Ref# 53127040   $2963.55    Ch# 15054




Ref# 53079674    $1784.30    Ch# 15055     Ref# 53009949   $2322.42    Ch# 15056




                                                                        0047703-0000005-0128378
                                         EXHIBIT 4
                                            95
 Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 130 of 176 Page ID
                                    #:2663                            This Statement:
                                                                           February 27, 2015
California Bank & Trust         ACCOUNT # 5791082851
                                                                           Page 10 of 12




Ref# 53023728    $516.49     Ch# 15057     Ref# 53001170    $557.35    Ch# 15058




Ref# 53122150   $4651.60     Ch# 15059     Ref# 53110709    $5550.38   Ch# 15060




Ref# 53006318   $5325.00     Ch# 15061     Ref# 53116224    $100.00    Ch# 15062




Ref# 53015731    $668.10     Ch# 15064     Ref# 53006776    $6640.55   Ch# 15065




Ref# 53006841   $6715.45     Ch# 15066     Ref# 53127357   $10059.82   Ch# 15067




                                                                        0047703-0000005-0128378
                                         EXHIBIT 4
                                            96
 Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 131 of 176 Page ID
                                    #:2664                            This Statement:
                                                                           February 27, 2015
California Bank & Trust         ACCOUNT # 5791082851
                                                                           Page 11 of 12




Ref# 53108651   $3521.68     Ch# 15068     Ref# 53003058   $6520.36    Ch# 15069




Ref# 53012078   $3700.00     Ch# 15070     Ref# 53095384   $5550.00    Ch# 15071




Ref# 53123729   $2499.00     Ch# 15073     Ref# 53008229   $2776.43    Ch# 15074




Ref# 53096620     $38.50     Ch# 15075     Ref# 53109912     $25.00    Ch# 15079




Ref# 53003182   $6460.00     Ch# 15080     Ref# 53060554   $7500.00    Ch# 15081




                                                                        0047703-0000006-0128379
                                         EXHIBIT 4
                                            97
 Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 132 of 176 Page ID
                                    #:2665                            This Statement:
                                                                           February 27, 2015
California Bank & Trust         ACCOUNT # 5791082851
                                                                           Page 12 of 12




Ref# 53005522   $14583.33    Ch# 15082     Ref# 53061297   $2331.74    Ch# 15083




Ref# 53113413    $1642.50    Ch# 15084     Ref# 53113543   $1509.55    Ch# 15085




Ref# 53028325     $360.62    Ch# 15090




                                                                        0047703-0000006-0128379
                                         EXHIBIT 4
                                            98
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 133 of 176 Page ID
                                   #:2666

                                                                                                                                       Statement of Accounts
                                                                                                                                       Page 1 of 10
                                                                                                                                       This Statement: April 30, 2015
                                                                                                                                       Last Statement: March 31, 2015

                                                                                                                                       Account 5791082851



                                                                                                                                       DIRECT INQUIRIES TO:
                                                                                                                                       Customer Service 1 (800) 400-6080
   0047614                                  4121-06-0000-CBT-PG0023-00052


   EAGAN AVENATTI LLP
   520 NEWPORT CENTER DR STE 1400
   NEWPORT BEACH CA 92660-7020




                                                                                                                                       Irvine Branch
                                                                                                                                       1900 Main St. Suite 100
                                                                                                                                       Irvine, CA 92614-0000
                                                                                                                                       (949) 223-7500




         Enter our Online Anytime Banking Sweepstakes for your chance to win a $250 Amazon Gift Card. No purchase
         necessary. Visit calbanktrust.com/OnlineAnytime for Official Rules and alternate method of entry.


    SUMMARY OF ACCOUNT BALANCE
                                                                                                                 Checking/Savings                            Outstanding
    Account Type                                                      Account Number                               Ending Balance                         Balances Owed
    Business Essentials Checking                                      5791082851                                        $36,461.73



    BUSINESS ESSENTIALS CHECKING 5791082851                                                                                                                                         104    52



    Previous Balance                                     Deposits/Credits                      Charges/Debits                    Checks Processed                         Ending Balance
    724,395.05                                               532,617.51                          1,054,759.48                          165,791.35                              36,461.73

   ...........................................................................................................................................................................................
   7 DEPOSITS/CREDITS
   Date                      Amount                 Description
   04/01                   31,580.89                PAY SEQ # 001105617859 Serial Number = 0001508900 1702301999
   04/09                    4,404.47                ONLINE XFER FROM DDA STATE BAR OF ID: 000003773 2306604320
   04/14                  200,000.00                ONLINE XFER FROM DDA STATE BAR OF ID: 000005113 2306301628
   04/17                   25,000.00                ONLINE XFER FROM DDA STATE BAR OF ID: 000000020 2306802088
   04/20                  110,000.00                ONLINE XFER FROM DDA STATE BAR OF ID: 000005116 2307704944
   04/21                   81,468.76                DEPOSIT 5353048320
   04/29                   80,163.39                AT&T PAYMENTS O042831985557SSREF # 015118002634268 1104912273

   ...........................................................................................................................................................................................
   34 CHARGES/DEBITS
   Date                      Amount                 Description
   04/01                  350,000.00                ONLINE XFER TO DDA STATE BAR OF ID: 000008573 2306405527
   04/01                      417.21                PAYCHEX PAYROLL 59954200000165XREF # 015091008573070 1105746467
   04/01                    2,266.68                ACHMA VISB BILL PYMNT 9418167 REF # 015090008085550 1105728997
   04/01                   19,289.00                ANTHEM BLUE I01O CORP P FL00964309 REF # 015090007894850 1105721627
   04/02                    3,120.20                JOHN HANCOCK ACH DEBIT 0077281 REF # 015092009636565 1106131938
   04/06                   36,230.00                WIRE/OUT-2015040600002200;BNF Julie Cline Fine Art Services; 1304100620
   04/06                   10,000.00                ONLINE XFER TO DDA AVENATTI & A ID: 000006481 2306804561
   04/07                    2,152.12                CREDIT CARD ECS PAYMENT 043000094640270REF # 015097002091584 1106032612
   04/07                    2,847.88                CREDIT CARD ECS PAYMENT 043000094640274REF # 015097002091585 1106032613
   04/07                   10,000.00                CREDIT CARD ECS PAYMENT 043000094640280REF # 015097002091586 1106032614
   04/07                   10,000.00                CREDIT CARD ECS PAYMENT 043000094665590REF # 015097002093199 1106032642
   04/08                   39,000.00                WIRE/OUT-2015040800002725;BNF Acamar Investments Inc. 1305400844
   04/09                   12,000.00                ONLINE XFER TO DDA AVENATTI & A ID: 000002137 2306601667
   04/09                    2,500.00                ONLINE XFER TO DDA AVENATTI & A ID: 000007814 2306601843
   04/10                      147.50                PAYCHEX EIB INVOICE X59902800029870REF # 015099003574158 1106510282
   04/13                   11,880.97                FIRST INSURANCE INSURAN 900-290460 REF # 015103004502497 1106322335
   04/13                   68,620.33                PAYCHEX PAYROLL 60114100000764XREF # 015103004585179 1106319655
   04/14                   20,000.00                ONLINE XFER TO DDA AVENATTI & A ID: 000008031 2306300739



                                                                                                                                                             0047614-0000001-0140067

                                                                                EXHIBIT 4
                                                                                   99
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 134 of 176 Page ID
                                   #:2667                 Page 2 of 10




                                                                    0047614-0000001-0140067
                                   EXHIBIT 4
                                     100
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 135 of 176 Page ID
                                   #:2668         Page 3 of 10
                                                                                                                    April 30, 2015
                                                                                                                    EAGAN AVENATTI LLP
                                                                                                                    5791082851




 Continued ...
 Date                       Amount                 Description
 04/14                     6,500.00                ONLINE XFER TO DDA AVENATTI & A ID: 000005844 2306300841
 04/14                   100,000.00                ONLINE XFER TO DDA AVENATTI & A ID: 000006153 2306301637
 04/15                     2,000.00                ONLINE XFER TO DDA AVENATTI & A ID: 000008984 2306101075
 04/15                    60,000.00                ONLINE XFER TO DDA AVENATTI & A ID: 000007281 2306103783
 04/16                     3,116.15                JOHN HANCOCK ACH DEBIT 0077281 REF # 015106006862590 1105325466
 04/17                    66,000.00                ONLINE XFER TO DDA AVENATTI & A ID: 000001160 2306802099
 04/20                   100,000.00                WIRE/OUT-2015042000003702;BNF The X-Law Group P.C.;REF Avena 1304901048
 04/20                        19.95                DEBIT MEMO 5353143410
 04/20                       100.00                ONLINE XFER TO DDA ***2699 ID: 000004740 2307704895
 04/20                    10,000.00                ONLINE XFER TO DDA AVENATTI & A ID: 000009785 2307704949
 04/21                       390.00                ANALYSIS SERVICE FEE
 04/22                     5,000.00                ONLINE XFER TO DDA AVENATTI & A ID: 000003720 2305803881
 04/24                     1,786.30                ACHMA VISB BILL PYMNT 5887312 REF # 015113000326156 1105113666
 04/29                    30,000.00                ONLINE XFER TO DDA AVENATTI & A ID: 000005695 2305903003
 04/29                    69,350.19                PAYCHEX PAYROLL 60348800001387XREF # 015118002108660 1104904163
 04/30                        25.00                REMOTE DEPOSIT SERVICE - 1

 ...........................................................................................................................................................................................
 50 CHECKS PROCESSED
 Number..............Date............................Amount       Number..............Date............................Amount      Number..............Date............................Amount
 10009            04/20                           359.10         15142                04/03                     1,366.28          15159               04/06                     1,332.00
 15117*           04/09                           331.00         15143                04/07                       252.20          15160               04/06                       128.00
 15127*           04/14                           137.25         15144                04/06                     6,170.42          15161               04/08                     5,367.92
 15128            04/03                         2,882.70         15145                04/06                       639.50          15163*              04/10                     2,180.95
 15129            04/15                            48.69         15146                04/14                       600.00          15164               04/08                       208.33
 15130            04/06                           179.75         15147                04/06                     6,331.00          15165               04/16                     4,635.00
 15131            04/13                           384.00         15148                04/06                        55.00          15166               04/10                     2,583.33
 15132            04/07                           468.00         15149                04/07                       180.00          15167               04/13                        50.00
 15133            04/07                           323.00         15150                04/09                       492.08          15168               04/20                     1,800.00
 15134            04/06                         5,956.89         15151                04/09                       400.00          15169               04/16                    23,362.17
 15135            04/14                           385.00         15152                04/21                       180.00          15170               04/17                        60.00
 15136            04/14                         1,118.00         15153                04/06                     2,963.55          15171               04/21                        60.00
 15137            04/06                         2,393.55         15154                04/06                       616.73          15173*              04/27                     1,570.92
 15138            04/07                           224.32         15155                04/06                       990.32          15174               04/23                     2,000.00
 15139            04/13                           662.70         15156                04/07                     1,200.93          15175               04/27                     4,695.00
 15140            04/08                            36.00         15157                04/13                     5,982.00          15176               04/24                    12,049.72
 15141            04/10                         6,195.00         15158                04/09                    53,203.05
 * Not in check sequence
 ..........................................................................................................................................................................................

 AGGREGATE OVERDRAFT AND RETURNED ITEM FEES

                                                    Total for This Period                       Total Year-to-Date
 Total Overdraft Fees                                               $0.00                                 $315.00
 Total Returned Item Fees                                           $0.00                                    $0.00

 To learn more about our other products and services that may lower the cost of managing account
 overdrafts or to discuss removing overdraft coverage from your account, please contact Customer
 Service or visit your local branch.

 ..........................................................................................................................................................................................
 DAILY BALANCES
 Date..........................Balance                                      Date..........................Balance                                      Date..........................Balance
 04/01                 384,003.05                                           04/10                 154,758.02                                           04/21                   82,775.47
 04/02                 380,882.85                                           04/13                   67,178.02                                          04/22                   77,775.47
 04/03                 376,633.87                                           04/14                 138,437.77                                           04/23                   75,775.47
 04/06                 302,647.16                                           04/15                   76,389.08                                          04/24                   61,939.45
 04/07                 274,998.71                                           04/16                   45,275.76                                          04/27                   55,673.53
 04/08                 230,386.46                                           04/17                    4,215.76                                          04/29                   36,486.73
 04/09                 165,864.80                                           04/20                    1,936.71                                          04/30                   36,461.73




                                                                                                                                                           0047614-0000002-0140068


                                                                                EXHIBIT 4
                                                                                  101
 Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 136 of 176 Page ID
                                    #:2669         Page 4 of 10
California Bank & Trust




                          This page intentionally left blank




                                                                     0047614-0000002-0140068
                                          EXHIBIT 4
                                            102
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 137 of 176 Page ID
                                   #:2670                            This Statement:
                                                                           April 30, 2015
California Bank & Trust         ACCOUNT # 5791082851
                                                                           Page 5 of 10




Ref# 53048320   $81468.76                   Ref# 53143410    $19.95




Ref# 53119647    $359.10    Ch# 10009       Ref# 53097243   $331.00    Ch# 15117




Ref# 53006633    $137.25    Ch# 15127       Ref# 53074831   $2882.70   Ch# 15128




Ref# 53093054     $48.69    Ch# 15129       Ref# 53129986   $179.75    Ch# 15130




Ref# 53101769    $384.00    Ch# 15131       Ref# 53002264   $468.00    Ch# 15132




                                                                        0047614-0000003-0140069
                                        EXHIBIT 4
                                          103
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 138 of 176 Page ID
                                   #:2671                            This Statement:
                                                                           April 30, 2015
California Bank & Trust         ACCOUNT # 5791082851
                                                                           Page 6 of 10




Ref# 53087292    $323.00    Ch# 15133       Ref# 53165755   $5956.89   Ch# 15134




Ref# 53096267    $385.00    Ch# 15135       Ref# 53119234   $1118.00   Ch# 15136




Ref# 53117065   $2393.55    Ch# 15137       Ref# 53000409   $224.32    Ch# 15138




Ref# 53199313    $662.70    Ch# 15139       Ref# 53090194    $36.00    Ch# 15140




Ref# 53054793   $6195.00    Ch# 15141       Ref# 53067241   $1366.28   Ch# 15142




                                                                        0047614-0000003-0140069
                                        EXHIBIT 4
                                          104
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 139 of 176 Page ID
                                   #:2672                            This Statement:
                                                                           April 30, 2015
California Bank & Trust         ACCOUNT # 5791082851
                                                                           Page 7 of 10




Ref# 53074512    $252.20    Ch# 15143       Ref# 53027183   $6170.42   Ch# 15144




Ref# 53027182    $639.50    Ch# 15145       Ref# 53089023   $600.00    Ch# 15146




Ref# 53162676   $6331.00    Ch# 15147       Ref# 53119404    $55.00    Ch# 15148




Ref# 53078980    $180.00    Ch# 15149       Ref# 53073447   $492.08    Ch# 15150




Ref# 53073396    $400.00    Ch# 15151       Ref# 53014007   $180.00    Ch# 15152




                                                                        0047614-0000004-0140070
                                        EXHIBIT 4
                                          105
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 140 of 176 Page ID
                                   #:2673                            This Statement:
                                                                           April 30, 2015
California Bank & Trust         ACCOUNT # 5791082851
                                                                           Page 8 of 10




Ref# 53035512   $2963.55    Ch# 15153       Ref# 53020327    $616.73    Ch# 15154




Ref# 53133113    $990.32    Ch# 15155       Ref# 53075301   $1200.93    Ch# 15156




Ref# 53157502   $5982.00    Ch# 15157       Ref# 53012700   $53203.05   Ch# 15158




Ref# 53052364   $1332.00    Ch# 15159       Ref# 53052366    $128.00    Ch# 15160




Ref# 53107410   $5367.92    Ch# 15161       Ref# 53050751   $2180.95    Ch# 15163




                                                                        0047614-0000004-0140070
                                        EXHIBIT 4
                                          106
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 141 of 176 Page ID
                                   #:2674                            This Statement:
                                                                           April 30, 2015
California Bank & Trust         ACCOUNT # 5791082851
                                                                           Page 9 of 10




Ref# 53077433    $208.33    Ch# 15164       Ref# 53073978   $4635.00    Ch# 15165




Ref# 53053866   $2583.33    Ch# 15166       Ref# 53157701     $50.00    Ch# 15167




Ref# 53154324   $1800.00    Ch# 15168       Ref# 53005437   $23362.17   Ch# 15169




Ref# 53043678     $60.00    Ch# 15170       Ref# 53085160     $60.00    Ch# 15171




Ref# 53036096   $1570.92    Ch# 15173       Ref# 53069461   $2000.00    Ch# 15174




                                                                        0047614-0000005-0140071
                                        EXHIBIT 4
                                          107
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 142 of 176 Page ID
                                   #:2675                            This Statement:
                                                                           April 30, 2015
California Bank & Trust         ACCOUNT # 5791082851
                                                                           Page 10 of 10




Ref# 53184335   $4695.00    Ch# 15175       Ref# 53042581   $12049.72   Ch# 15176




                                                                        0047614-0000005-0140071
                                        EXHIBIT 4
                                          108
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 143 of 176 Page ID
                                   #:2676

                                                                                                                                       Statement of Accounts
                                                                                                                                       Page 1 of 4
                                                                                                                                       This Statement: June 30, 2015
                                                                                                                                       Last Statement: May 29, 2015

                                                                                                                                       Account 3260132699



                                                                                                                                       DIRECT INQUIRIES TO:
                                                                                                                                       Customer Service 1 (800) 400-6080
   0049574                                  4182-06-0200-CBT-PG0023-00000


   EAGAN AVENATTI LLP
   520 NEWPORT CENTER DR STE 1400
   NEWPORT BEACH CA 92660-7020




                                                                                                                                       Irvine Branch
                                                                                                                                       1900 Main St. Suite 100
                                                                                                                                       Irvine, CA 92614-0000
                                                                                                                                       (949) 223-7500




         California Bank & Trust, as part of Zions Bancorporation, has received 24 Greenwich Excellence Awards for
         middle market and business banking - double the amount we received for 2013 and the second-highest number
         of awards won among all banks in the United States for 2014]


    SUMMARY OF ACCOUNT BALANCE
                                                                                                                 Checking/Savings                            Outstanding
    Account Type                                                      Account Number                               Ending Balance                         Balances Owed
    Business Money Maximizer Plus                                     3260132699                                           $48.18



    BUSINESS MONEY MAXIMIZER PLUS 3260132699                                                                                                                                        924     0



    Previous Balance                                     Deposits/Credits                      Charges/Debits                    Checks Processed                         Ending Balance
    60.51                                                       3,650.00                            3,662.33                                 0.00                                  48.18

   ...........................................................................................................................................................................................
   1 DEPOSIT/CREDIT
   Date                       Amount                Description
   06/01                     3,650.00               ONLINE XFER FROM DDA ***2851 ID: 000001385 2309007948

   ...........................................................................................................................................................................................
   3 CHARGES/DEBITS
   Date                       Amount                Description
   06/01                     3,647.33               WIRE/OUT-2015060100007746;BNF Julie Cline Fine Art Services; 1304002150
   06/30                        12.00               MONTHLY MAINTENANCE FEE
   06/30                         3.00               PAPER STATEMENT FEE

   ...........................................................................................................................................................................................
   0 CHECKS PROCESSED
   There were no transactions this period.
   ..........................................................................................................................................................................................

   AGGREGATE OVERDRAFT AND RETURNED ITEM FEES

                                                     Total for This Period                       Total Year-to-Date
   Total Overdraft Fees                                              $0.00                                    $0.00
   Total Returned Item Fees                                          $0.00                                    $0.00

   To learn more about our other products and services that may lower the cost of managing account
   overdrafts or to discuss removing overdraft coverage from your account, please contact Customer
   Service or visit your local branch.




                                                                                                                                                             0049574-0000001-0126407

                                                                                EXHIBIT 4
                                                                                  109
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 144 of 176 Page ID
                                   #:2677                 Page 2 of 4




                                                                    0049574-0000001-0126407
                                   EXHIBIT 4
                                     110
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 145 of 176 Page ID
                                   #:2678         Page 3 of 4
                                                                                                                    June 30, 2015
                                                                                                                    EAGAN AVENATTI LLP
                                                                                                                    3260132699




 ..........................................................................................................................................................................................
 DAILY BALANCES
 Date..........................Balance                                      Date..........................Balance
 06/01                        63.18                                         06/30                        48.18


 ...........................................................................................................................................................................................
 INTEREST
 Interest Earned This Interest Period                                          $0.00                                Number Of Days This Interest Period                                 32
 Interest Paid Year-To-Date 2015                                               $0.00                                Annual Percentage Yield Earned                                 0.00%

 Current interest rate is 0.050% with no rate change this interest period




                                                                                                                                                           0049574-0000002-0126408


                                                                               EXHIBIT 4
                                                                                 111
 Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 146 of 176 Page ID
                                    #:2679         Page 4 of 4
California Bank & Trust




                          This page intentionally left blank




                                                                     0049574-0000002-0126408
                                          EXHIBIT 4
                                            112
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 147 of 176 Page ID
                                   #:2680

                                                                                                                                       Statement of Accounts
                                                                                                                                       Page 1 of 5
                                                                                                                                       This Statement: October 30, 2015
                                                                                                                                       Last Statement: September 30, 2015

                                                                                                                                       Account 3648940661



                                                                                                                                       DIRECT INQUIRIES TO:
                                                                                                                                       Customer Service 1 (800) 400-6080
   0041764                                  4304-06-1000-CBT-PG0023-00004


   AVENATTI & ASSOC A PROFESSIONAL CORP
   520 NEWPORT CENTER DR STE 1400
   NEWPORT BEACH CA 92660-7020




                                                                                                                                       Irvine Branch
                                                                                                                                       1900 Main St. Suite 100
                                                                                                                                       Irvine, CA 92614-0000
                                                                                                                                       (949) 223-7500




    SUMMARY OF ACCOUNT BALANCE
                                                                                                                 Checking/Savings                            Outstanding
    Account Type                                                      Account Number                               Ending Balance                         Balances Owed
    Business Essentials Checking                                      3648940661                                         $1,023.92



    BUSINESS ESSENTIALS CHECKING 3648940661                                                                                                                                         104     4



    Previous Balance                                     Deposits/Credits                      Charges/Debits                    Checks Processed                         Ending Balance
    83,496.48                                                391,523.35                           437,414.22                             36,581.69                              1,023.92

   ...........................................................................................................................................................................................
   10 DEPOSITS/CREDITS
   Date                      Amount                 Description
   10/02                   20,000.00                ONLINE XFER FROM DDA GLOBAL BARIS ID: 000001089 2306102062
   10/06                   71,000.00                ONLINE XFER FROM DDA GLOBAL BARIS ID: 000000408 2306901950
   10/14                   12,500.00                ONLINE XFER FROM DDA GLOBAL BARIS ID: 000002137 2306502000
   10/22                        0.68                74548989609PLXZ4A 4506 FOREIGN TRANS. FEE ALMANCIL PT 1206114166
   10/22                  105,000.00                ONLINE XFER FROM DDA EAGAN AVENAT ID: 000001490 2306401336
   10/22                       22.67                74548989609PLXZ4A 4506 GOLFAUTO ALMANCIL PT 1206114165
   10/26                    3,000.00                ONLINE XFER FROM DDA EAGAN AVENAT ID: 000003666 2307406650
   10/26                   85,000.00                ONLINE XFER FROM DDA EAGAN AVENAT ID: 000008508 2307403406
   10/30                   15,000.00                ONLINE XFER FROM DDA EAGAN AVENAT ID: 000000218 2306901916
   10/30                   80,000.00                ONLINE XFER FROM DDA EAGAN AVENAT ID: 000009016 2306901816

   ...........................................................................................................................................................................................
   28 CHARGES/DEBITS
   Date                      Amount                 Description
   10/02                   10,000.00                WIRE/OUT-2015100200005843;BNF Christine Carlin;REF Carlin 1303701690
   10/02                   23,585.25                WIRE/OUT-2015100200005842;BNF Julie Cline Fine Art Services; 1303701688
   10/02                   20,000.00                ONLINE XFER TO DDA GLOBAL BARIS ID: 000003384 2306102143
   10/02                   19,537.00                ANTHEM BLUE I01O CORP P FL00091943 REF # 015274004240296 1105237217
   10/05                      110.75                24692168K00HVE1SL 4506 IL FORNAIO NPB3091 NEWPORT BEACH CA 1206848625
   10/06                   73,703.05                WIRE/OUT-2015100600003067;BNF Paychex of New York;OBI Compan 1303700875
   10/06                       94.84                74548988N09GFQ3FY 4506 GOLFAUTO ALMANCIL PT 1206714916
   10/06                       22.58                74548988N09GFQ396 4506 GOLFAUTO ALMANCIL PT 1206714914
   10/06                        2.85                74548988N09GFQ3FY 4506 FOREIGN TRANS. FEE ALMANCIL PT 1206714917
   10/06                         .68                74548988N09GFQ396 4506 FOREIGN TRANS. FEE ALMANCIL PT 1206714915
   10/06                    1,200.00                ONLINE XFER TO DDA EAGAN AVENAT ID: 000007420 2306900695
   10/08                       25.00                24692168R0072SGLS 4506 UNITED 0162926406800-932-2732 TX 1205614319
   10/08                       52.90                24692168R0072K84B 4506 UNITED 0162466312800-932-2732 TX 1205614318
   10/08                      644.55                74064188T2AP37NZ5 4506 CORFU VILLAS LONDON GB 1205614316
   10/08                       21.57                24055228T05JSGQWK 4506 OTG MANAGEMENT EWR, LLNEWARK NJ 1205614315
   10/08                       23.94                24733098R2E02HL9H 4506 INFLIGHT WI-FI - LTV 321-216-3303 FL 1205614320
   10/08                       19.34                74064188T2AP37NZ5 4506 FOREIGN TRANS. FEE LONDON GB 1205614317
   10/09                    1,099.00                24692168T00NGF26H 4506 UNITED 0162926487800-932-2732 TX 1205914726
   10/09                       16.99                24692168T00NGF26T 4506 UNITED 0162926503800-932-2732 TX 1205914727
   10/09                        7.95                24692168T00NB2XPR 4506 BWI*BOINGO WIRELESS 800-880-4117 CA 1205914725
   10/14                       36.00                INSUFFICIENT FUNDS FEE-ITEM PD 1703002646
   10/22                  100,000.00                WIRE/OUT-2015102200002753;BNF Michael & Lisa Avenatti;REF Av 1304200791


                                                                                                                                                             0041764-0000001-0113532

                                                                                EXHIBIT 4
                                                                                  113
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 148 of 176 Page ID
                                   #:2681                 Page 2 of 5




                                                                    0041764-0000001-0113532
                                   EXHIBIT 4
                                     114
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 149 of 176 Page ID
                                   #:2682         Page 3 of 5
                                                                                                                     October 30, 2015
                                                                                                                     AVENATTI & ASSOC A PROFESSIONAL CORP
                                                                                                                     3648940661




 Continued ...
 Date                        Amount                Description
 10/26                     86,614.29               CHASEHOMEFINANCE LN PMT *******859 REF # 015299006071010 1106928060
 10/27                        246.31               24224439Q31TGVTLR 4506 GIBSON'S BAR & STE CHICAGO IL 1206813397
 10/29                      5,000.00               24792629D616NNBJ7 4506 W.I. SIMONSON/MERCEDESSANTA MONICA CA 1206713888
 10/29                        147.96               24431069D5V3T3QEF 4506 EATALY RESTAURANTS-CHICHICAGO IL 1206713887
 10/30                     80,201.42               WIRE/OUT-2015103000004033;BNF Gallo Builders, Inc.;REF Gallo 1304001258
 10/30                     15,000.00               WIRE/OUT-2015103000004136;BNF Christine Carlin;REF Carlin 1304001284

 ...........................................................................................................................................................................................
 4 CHECKS PROCESSED
 Number..............Date............................Amount       Number..............Date............................Amount      Number..............Date............................Amount
 1469             10/13                       12,500.00          1474                 10/05                         5,081.69      9999*               10/01                      4,000.00
 1473*            10/05                       15,000.00
 * Not in check sequence
 ..........................................................................................................................................................................................

 AGGREGATE OVERDRAFT AND RETURNED ITEM FEES

                                                    Total for This Period                       Total Year-to-Date
 Total Overdraft Fees                                             $36.00                                  $570.00
 Total Returned Item Fees                                           $0.00                                   $35.00

 To learn more about our other products and services that may lower the cost of managing account
 overdrafts or to discuss removing overdraft coverage from your account, please contact Customer
 Service or visit your local branch.

 ..........................................................................................................................................................................................
 DAILY BALANCES
 Date..........................Balance                                      Date..........................Balance                                      Date..........................Balance
 10/01                   79,496.48                                          10/09                       246.55                                         10/26                     6,619.61
 10/02                   26,374.23                                          10/13                  -12,253.45                                          10/27                     6,373.30
 10/05                     6,181.79                                         10/14                       210.55                                         10/29                     1,225.34
 10/06                     2,157.79                                         10/22                    5,233.90                                          10/30                     1,023.92
 10/08                     1,370.49




                                                                                                                                                           0041764-0000002-0113533


                                                                                EXHIBIT 4
                                                                                  115
 Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 150 of 176 Page ID
                                    #:2683         Page 4 of 5
California Bank & Trust




                          This page intentionally left blank




                                                                     0041764-0000002-0113533
                                          EXHIBIT 4
                                            116
 Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 151 of 176 Page ID
                                    #:2684                            This Statement:
                                                                           October 30, 2015
California Bank & Trust         ACCOUNT # 3648940661
                                                                           Page 5 of 5




Ref# 53163143   $12500.00    Ch# 1469      Ref# 53014515   $15000.00   Ch# 1473




Ref# 53012603    $5081.69    Ch# 1474

                                           Ref# 53072684    $4000.00   Ch# 9999




                                                                        0041764-0000003-0113534
                                        EXHIBIT 4
                                          117
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 152 of 176 Page ID
                                   #:2685




                                 0041764-0000003-0113534




                                      EXHIBIT 4
                                        118
      Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 153 of 176 Page ID
                                         #:2686

                                                                                                                                                Statement of Accounts
                                                                                                                                                Page 1 of 5
                                                                                                                                                This Statement: February 29, 2016
                                                                                                                                                Last Statement: January 29, 2016

                                                                                                                                                Account 3648940661



                                                                                                                                                DIRECT INQUIRIES TO:
                                                                                                                                                Customer Service 1 (800) 400-6080
            0039891                                  4061-06-1000-CBT-PG0023-00005


            AVENATTI & ASSOC A PROFESSIONAL CORP
            520 NEWPORT CENTER DR STE 1400
            NEWPORT BEACH CA 92660-7034




                                                                                                                                                Irvine Branch
                                                                                                                                                1900 Main St. Suite 100
                                                                                                                                                Irvine, CA 92614-0000
                                                                                                                                                (949) 223-7500




             SUMMARY OF ACCOUNT BALANCE
                                                                                                                          Checking/Savings                            Outstanding
             Account Type                                                      Account Number                               Ending Balance                         Balances Owed
             Business Essentials Checking                                      3648940661                                         $1,536.54



             BUSINESS ESSENTIALS CHECKING 3648940661                                                                                                                                         104     5



             Previous Balance                                     Deposits/Credits                      Charges/Debits                    Checks Processed                         Ending Balance
             -7,053.32                                                958,282.49                           514,441.83                           435,250.80                               1,536.54

            ...........................................................................................................................................................................................
            21 DEPOSITS/CREDITS
            Date                      Amount                 Description
            02/01                    9,000.00                ONLINE XFER FROM DDA GLOBAL BARIS ID: 000007432 2307101838
            02/02                   10,000.00                ONLINE XFER FROM DDA EAGAN AVENAT ID: 000007751 2307303930
            02/03                    1,000.00                ONLINE XFER FROM DDA EAGAN AVENAT ID: 000001310 2307002216
            02/03                   10,000.00                ONLINE XFER FROM DDA EAGAN AVENAT ID: 000001600 2307003790
            02/04                   13,282.49                DEPOSIT 5353073285
            02/05                    8,000.00                ONLINE XFER FROM DDA EAGAN AVENAT ID: 000004181 2306801174
            02/05                   21,000.00                ONLINE XFER FROM DDA EAGAN AVENAT ID: 000001425 2306803988
            02/08                      500.00                ONLINE XFER FROM DDA EAGAN AVENAT ID: 000003413 2308606114
            02/08                      700.00                ONLINE XFER FROM DDA EAGAN AVENAT ID: 000001337 2308603718
            02/09                      100.00                ONLINE XFER FROM DDA EAGAN AVENAT ID: 000003708 2307601824
            02/09                      400.00                ONLINE XFER FROM DDA EAGAN AVENAT ID: 000008542 2307600618
            02/10                    5,300.00                ONLINE XFER FROM DDA EAGAN AVENAT ID: 000003465 2306800850
            02/10                   12,000.00                ONLINE XFER FROM DDA EAGAN AVENAT ID: 000007915 2306802104
            02/11                  395,000.00                ONLINE XFER FROM DDA EAGAN AVENAT ID: 000000470 2306901652
            02/12                    8,000.00                ONLINE XFER FROM DDA EAGAN AVENAT ID: 000008664 2307203630
            02/12                   30,000.00                ONLINE XFER FROM DDA EAGAN AVENAT ID: 000002782 2307202192
            02/12                  400,000.00                ONLINE XFER FROM DDA EAGAN AVENAT ID: 000000854 2307201382
            02/16                    4,000.00                ONLINE XFER FROM DDA EAGAN AVENAT ID: 000005827 2308902918
            02/16                   15,000.00                ONLINE XFER FROM DDA EAGAN AVENAT ID: 000002329 2308906218
            02/19                    5,000.00                ONLINE XFER FROM DDA EAGAN AVENAT ID: 000001936 2307204910
            02/29                   10,000.00                ONLINE XFER FROM DDA EAGAN AVENAT ID: 000006808 2308004388

            ...........................................................................................................................................................................................
            71 CHARGES/DEBITS
            Date                      Amount                 Description
            02/01                       66.25                2478930DDGTEXFFWK 9306 048 R+D KITCHEN NEWPORNEWPORT BEACH C 1206746815
            02/01                      128.47                2469216DD005DW4M7 9306 DTV*DIRECTV HARDWARE 800-347-3288 CA 1206746813
            02/01                       65.08                2478930DFH198AEH1 9306 048 R+D KITCHEN NEWPORNEWPORT BEACH C 1206716209
            02/01                      295.16                2475542DE7JDN94LG 9306 AN QI COSTA MESA CA 1206746814
            02/01                       71.64                2424760DF8PX4MEQ0 9306 LIDO SHIPYARD SAUSAGE NEWPORT BEACH C 1206716208
            02/01                       36.00                INSUFFICIENT FUNDS FEE-ITEM PD 1702601038
            02/02                   10,000.00                WIRE/OUT-2016020200006061;BNF Christine Carlin;REF Carlin 1303701806
            02/02                       44.80                2478930DGH8SM617M 9306 048 R+D KITCHEN NEWPORNEWPORT BEACH C 1207016049
            02/02                      211.26                2461043DG09FXANZS 9306 THE HOME DEPOT 6664 COSTA MESA CA 1207016048
            02/03                       54.26                2405523DH5V5XF7AZ 9306 WAHOO'S FISH TACO-934 NEWPORT BEACH C 1206516697
            02/03                        5.63                2469216DH00F6RQTJ 9306 STARBUCKS #05837 PHOENPhoenix AZ 1206516698


A division of ZB, N.A. Member FDIC                                                                                                                                    0039891-0000001-0107168

                                                                                         EXHIBIT 4
                                                                                           119
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 154 of 176 Page ID
                                   #:2687                 Page 2 of 5




                                                                    0039891-0000001-0107168
                                   EXHIBIT 4
                                     120
        Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 155 of 176 Page ID
                                           #:2688         Page 3 of 5
                                                                                                                            February 29, 2016
                                                                                                                            AVENATTI & ASSOC A PROFESSIONAL CORP
                                                                                                                            3648940661




           Continued ...
           Date                      Amount                  Description
           02/04                      455.24                 2475542DJ4YLGYSA8 9306 WESTIN (WESTIN HOTELS)PHOENIX AZ 1206416680
           02/04                        5.25                 2416407DJFF12A4RL 9306 STARBUCKS T4 W30031652PHOENIX AZ 1206416675
           02/04                       75.94                 2480162DJ2AJJJ139 9306 BLUEWATER GRILL NEWPORNEWPORT BEACH C 1206416674
           02/04                        3.75                 2469216DJ0046ZQD2 9306 PAYMENTUS-SERVICE-FEE 800-420-1663 GA 1206416678
           02/04                      500.00                 2469216DJ0046XK4T 9306 CITY-OF-DANVIL-BILPMNT434-799-5125 VA 1206416676
           02/04                        3.75                 2469216DJ0046ZWZX 9306 PAYMENTUS-SERVICE-FEE 800-420-1663 GA 1206416679
           02/04                       45.52                 2469216DJ0046XKB7 9306 CITY-OF-DANVIL-BILPMNT434-799-5125 VA 1206416677
           02/05                   21,047.00                 WIRE/OUT-2016020500006822;BNF Julie Cline Fine Art Services; 1303701806
           02/05                      426.60                 2443106DK0RQZEHHR 9306 VARIDESK 800-207-2587 TX 1206016406
           02/05                      124.10                 2476725DL0000D336 9306 CAREY 888-6493949 DC 1206016407
           02/05                      300.90                 7424728DKPVT9THMP 9306 SILLWORKS LTD KANATA CD 1206016404
           02/05                       53.22                 2422443DL31TD7JGT 9306 PANINI CAF?-CORONA CORONA DEL MA CA 1206016403
           02/05                        9.03                 7424728DKPVT9THMP 9306 FOREIGN TRANS. FEE KANATA CD 1206016405
           02/05                       36.00                 INSUFFICIENT FUNDS FEE-ITEM PD 1702301219
           02/08                      101.65                 2469216DL00W6KBTL 9306 IL FORNAIO NPB3091 NEWPORT BEACH CA 1207648254
           02/08                        7.50                 2443106DM01WPQ0T9 9306 ORANGE CO SUPERIOR CRT714-834-3490 CA 1207648253
           02/08                       44.29                 2422443DN2Y3JZPRT 9306 HOPDODDY BURGER BA NEWPORT BEACH CA 1207648251
           02/08                      575.37                 2469216DM00F9R47W 9306 PORSCHE OF NEWPORT BCHNEWPORT BEACH C 1207648255
           02/08                       93.21                 2424760DM8PSN2MSQ 9306 LIDO SHIPYARD SAUSAGE NEWPORT BEACH C 1207648252
           02/08                       35.65                 2469216DM00DVJFFH 9306 OnStar 888-4ONSTAR MI 1207648257
           02/08                      147.75                 2469216DM00GRY0TG 9306 DTV*DIRECTV SERVICE 800-347-3288 CA 1207648256
           02/08                      473.12                 2422443DN31TV20ML 9306 THE RITZ PRIME SEA NEWPORT CA 1207648250
           02/08                       19.00                 2469216DN0052EGFB 9306 STARBUCKS #05776 NEWPONewport Beach C 1207617514
           02/08                       64.64                 2469216DN005FW42H 9306 CHEVRON 0201899 COSTA MESA CA 1207617513
           02/08                        1.95                 2469216DN006Z5DPF 9306 STARBUCKS #19803 NEWPONewport Beach C 1207617512
           02/08                       54.15                 2422443DP2Z0KZLQZ 9306 C'EST SI BON BAKER NEWPORT BEACH CA 1207617511
           02/09                      300.32                 2426979DP2XM9QMQK 9306 JAVIER'S CRYSTAL COVE NEWPORT COAST C 1207213898
           02/10                      155.00                 2469216DR0001VRH0 9306 IL FORNAIO NPB3091 NEWPORT BEACH CA 1206515367
           02/10                      766.12                 2469216DR008B1EEB 9306 DMC*DOUG MOCKETT & CO 800-523-1269 CA 1206515366
           02/10                       36.00                 INSUFFICIENT FUNDS FEE-ITEM PD 1703101500
           02/11                      362.40                 2422443DS31T8MMXP 9306 CANNERY SEAFOOD OF NEWPORT BEACH CA 1206315942
           02/11                      800.00                 0306 ATM WITHDRAWAL 1900 MAIN ST IRVINE CA 1404516897
           02/11                      780.00                 0306 ATM WITHDRAWAL 1900 MAIN ST IRVINE CA 1404516896
           02/11                      400.00                 0306 ATM WITHDRAWAL 1900 MAIN ST IRVINE CA 1404516895
           02/11                       36.00                 INSUFFICIENT FUNDS FEE-ITEM PD 1703001389
           02/12                  400,000.00                 WIRE/OUT-2016021200002239;BNF Michael & Lisa Avenatti;REF Av 1303800692
           02/12                   30,000.00                 WIRE/OUT-2016021200003509;BNF Sylvester Sound and Communicat 1303800956
           02/12                    4,519.83                 2444500DS2XHSZ5BM 9306 PIRCH - COSTA MESA COSTA MESA CA 1207416299
           02/12                       55.87                 2401517DS01EM0B9W 9306 WORLD OIL 042 NEWPORT BEACH CA 1207416298
           02/16                   15,000.00                 WIRE/OUT-2016021600003461;BNF Halaby Restoration and Paintin 1304302300
           02/16                       91.92                 2424760DV8PSVLSY2 9306 LIDO SHIPYARD SAUSAGE NEWPORT BEACH C 1208465205
           02/16                    7,105.90                 2443106DWRKXD3XEB 9306 MAGNOLIA HI FI 305 COSTA MESA CA 1208465206
           02/16                       41.73                 2469216DX00G7BYXL 9306 THE BUTCHERY COSTA MESA CA 1208465207
           02/16                       98.10                 2424760DX8PX26ZSF 9306 LIDO SHIPYARD SAUSAGE NEWPORT BEACH C 1208433242
           02/16                      264.60                 2471705DYM89LXMEG 9306 TLF BROWNES FLOWERS 949-6614748 CA 1208415697
           02/16                      114.21                 2401339DX01XAQ1YG 9306 Z PIZZA NEWPORT BEACH CA 1208433241
           02/16                    1,982.00                 2412258DYWGNN01YS 9306 NORTHSTAR MOVING CORP 818-727-0128 CA 1208415695
           02/16                      274.00                 2412258DYWGNN01YA 9306 NORTHSTAR MOVING CORP 818-727-0128 CA 1208415694
           02/16                      345.56                 2444573DZHEZJXG38 9306 BLOOMINGDALE'S #30 NEWPORT BEACH CA 1208415696
           02/16                      803.00                 0306 ATM WITHDRAWAL MARINERS NEWPORT BE CA 1405150277
           02/19                      300.00                 2469216E100VD2W6Q 9306 BEACON CARPET CLEANING949-973-2245 CA 1206915803
           02/19                       67.05                 2480162E12AJJNLE3 9306 BLUEWATER GRILL NEWPORNEWPORT BEACH C 1206915802
           02/19                      220.09                 2480197E22ML7FR7Z 9306 AUSTIN HARDWOODS & HRDSANTA ANA CA 1206915804
           02/22                      803.00                 0306 ATM WITHDRAWAL MARINERS NEWPORT BE CA 1404436813
           02/22                      803.00                 0306 ATM WITHDRAWAL MARINERS NEWPORT BE CA 1404436814
           02/22                      403.00                 0306 ATM WITHDRAWAL MARINERS NEWPORT BE CA 1404436812
           02/24                      320.00                 2476789E6NXW7Y0E2 9306 YOUR CAR OUR DRIVER IN949-6431700 CA 1206115641
           02/29                   11,500.00                 WIRE/OUT-2016022900002698;BNF Halaby Restoration and Paintin 1304400878
           02/29                        7.00                 MONTHLY MAINTENANCE FEE
           02/29                        3.00                 PAPER STATEMENT FEE

           ...........................................................................................................................................................................................
           4 CHECKS PROCESSED
           Number..............Date............................Amount       Number..............Date............................Amount      Number..............Date............................Amount
           1482             02/09                        5,250.80          1499*                02/04                    25,000.00          9999*               02/03                      5,000.00
           1483             02/10                      400,000.00
           * Not in check sequence




A division of ZB, N.A. Member FDIC                                                                                                                                   0039891-0000002-0107169
                                                                                          EXHIBIT 4
                                                                                            121
      Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 156 of 176 Page ID
                                         #:2689           Page 4 of 5
                                                                                                                            February 29, 2016
                                                                                                                            AVENATTI & ASSOC A PROFESSIONAL CORP
                                                                                                                            3648940661
                                                                                                                            California Bank & Trust



      ..........................................................................................................................................................................................

      AGGREGATE OVERDRAFT AND RETURNED ITEM FEES

                                                        Total for This Period                       Total Year-to-Date
      Total Overdraft Fees                                           $144.00                                  $180.00
      Total Returned Item Fees                                          $0.00                                    $0.00

      To learn more about our other products and services that may lower the cost of managing account
      overdrafts or to discuss removing overdraft coverage from your account, please contact Customer
      Service or visit your local branch.

      ..........................................................................................................................................................................................
      DAILY BALANCES
      Date..........................Balance                                      Date..........................Balance                                      Date..........................Balance
      02/01                     1,284.08                                         02/08                       746.04                                         02/16                       962.68
      02/02                     1,028.02                                         02/09                   -4,305.08                                          02/19                     5,375.54
      02/03                     6,968.13                                         02/10                -387,962.20                                           02/22                     3,366.54
      02/04                    -5,838.83                                         02/11                    4,659.40                                          02/24                     3,046.54
      02/05                     1,164.32                                         02/12                    8,083.70                                          02/29                     1,536.54




A division of ZB, N.A. Member FDIC                                                                                                                                    0039891-0000002-0107169
                                                                                         EXHIBIT 4
                                                                                           122
 Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 157 of 176 Page ID
                                    #:2690                            This Statement:
                                                                           February 29, 2016
California Bank & Trust         ACCOUNT # 3648940661
                                                                           Page 5 of 5




Ref# 53073285   $13282.49                 Ref# 53007562    $5250.80    Ch# 1482




Ref# 53095321   $400000.00   Ch# 1483
                                          Ref# 53005057   $25000.00    Ch# 1499




Ref# 53077377    $5000.00    Ch# 9999




                                                                        0039891-0000003-0107170
                                        EXHIBIT 4
                                          123
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 158 of 176 Page ID
                                   #:2691




                                 0039891-0000003-0107170




                                      EXHIBIT 4
                                        124
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 159 of 176 Page ID
                                   #:2692




                                   EXHIBIT 4
                                     125
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 160 of 176 Page ID
                                   #:2693




                             EXHIBIT 5
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 161 of 176 Page ID
                                   #:2694




                                   EXHIBIT 5
                                     126
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 162 of 176 Page ID
                                   #:2695




                                   EXHIBIT 5
                                     127
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 163 of 176 Page ID
                                   #:2696




                                   EXHIBIT 5
                                     128
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 164 of 176 Page ID
                                   #:2697




                                   EXHIBIT 5
                                     129
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 165 of 176 Page ID
                                   #:2698




                                   EXHIBIT 5
                                     130
Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 166 of 176 Page ID
                                   #:2699




                             EXHIBIT 6
     Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 167 of 176 Page ID
                                        #:2700
Jack Reitman

From:              Brian Weiss <bweiss@force10partners.com>
Sent:              Tuesday, August 13, 2019 5:59 PM
To:                Jack Reitman
Subject:           Fwd: Fw: confirmation: consigned Artwork being delivered to SCAPE tomorrow by DISPLAY




‐‐‐‐‐‐‐‐‐‐ Forwarded message ‐‐‐‐‐‐‐‐‐
From: lisa storie <lisajstorie@yahoo.com>
Date: Fri, Mar 1, 2019 at 10:08 AM
Subject: Fw: confirmation: consigned Artwork being delivered to SCAPE tomorrow by DISPLAY
To: Jason Frank <jfrank@lawfss.com>, bweiss@force10partners.com <bweiss@force10partners.com>, Julie Cline‐
Maurer <julie@julieclinefas.com>


This piece of art (per art dealer) is included in my court agreement for child support. It's listed
specifically. It was bought for our home (see below). Please allow us to release it so I can sell it.




From: Julie Cline-Maurer <julie@julieclinefas.com>
Sent: Friday, March 1, 2019 9:10 AM
To: Brian Ross <bross@oc-fas.com>; Storie Lisa () <lisajstorie@yahoo.com>; Jeannie Denholm
<jdenholm@scapesite.com>
Subject: RE: confirmation: consigned Artwork being delivered to SCAPE tomorrow by DISPLAY

Is there a Brad Durham? Do you mean David Shapiro?– I have the invoice for the Talladega Three III to
Michael addressed to him at their Residence at 224 Via Lido Nord, which is stated on the Stipulation & Order
judgement on 12/5/2018 “any artwork that was part of the Marital Residence” that is in OCFAS is awarded to
Lisa. I can send this document and the invoice and proof that it was part of their personal residence to the
Receivership and Lawyers. Please give me contract information for the Receivership and lawyer’s for the
court. Also, that piece went to Michael’s office temporarily when Michael and Lisa split up and he left the
residence – It was not purchased by Eagan Avenatti and should not be included in the Receivership

Warm Regards

Julie Cline-Maurer
272 Hot Springs Road
Santa Barbara, CA 93108
HOME: 805-695-8250
CELL: 805-705-9028

From: Brian Ross <bross@oc-fas.com>
Sent: Friday, March 1, 2019 8:45 AM
To: Jeannie Denholm <jdenholm@scapesite.com>; lisa storie <lisajstorie@yahoo.com>
Cc: Julie Cline-Maurer <julie@julieclinefas.com>
Subject: RE: confirmation: consigned Artwork being delivered to SCAPE tomorrow by DISPLAY

                                                        1
                                                    EXHIBIT 6
                                                      131
      Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 168 of 176 Page ID
                                         #:2701

I have all of these, however, Talladega Three III is one of four Stellas that were picked up from Michael’s office
on 11/15/18. A court order says that I cannot release it. I’m not disputing that Lisa owns it, as well as the other
three, and I have notified the Receiver of this situation. He said he would request guidance from council. Until
then, I can’t release it.

We have three Stellas, the Heather Gwyn Martin and the Brad Durham to go on the truck this morning.

Please let me know if you have any questions.

Thank you,

Brian Ross
Orange County Fine Art Storage
714-418-4400




Any business transacted between us or goods accepted by us are governed by our Bill of Lading Terms and
Conditions. Should you elect not to arrange insurance through Orange County Fine Art Storage, LLC, please
note that our liability is limited to 0.60 cents per pound as stated in our Bill of Lading Terms and Conditions.



From: Jeannie Denholm <jdenholm@scapesite.com>
Sent: Thursday, February 28, 2019 7:02 PM
To: lisa storie <lisajstorie@yahoo.com>
Cc: Julie Cline-Maurer <julie@julieclinefas.com>; Brian Ross <bross@oc-fas.com>
Subject: confirmation: consigned Artwork being delivered to SCAPE tomorrow by DISPLAY
Importance: High

I want to confirm that things have been lined up for me to receive the Frank Stella’s and Heather Gwen Martin
painting Friday afternoon. Display will help install them.

I thought there were four Stella’s available but Brian at OCFAS says he only has three. Can you review the list
and if you see an error with his records… call him ASAP in the morning? (he will need to hear from you before
the truck leaves OCFAS)

To my understanding, Here are the ones he has for sure:

   1. Imola Five II
   2. Imola Three I
   3. Talledega Three III


Corresponding images:



                                                         2
                                                      EXHIBIT 6
                                                        132
           Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 169 of 176 Page ID
                                              #:2702




Imola Five II               Imola Three I          Talladega Three III

The one in question from my notes is: Imola Three II . I show that one as available from your notes but I don’t
think Brian has it? Should it be there and available for me to hang with the others? (Image shown below)



                 Imola Three II


I have in my notes that Julie sold “Talladega Three II” and “Pergusa III
There are no notes indicating that Imola Three II is sold and unavailable.
Images of the ones that I understand Julie sold noted below:




Telladega three II (sold)     Pergusa III (sold)


Let me know! Let Brian know if Imola Three II should in fact be there and if it can be sent with the others!
Thanks so much.
I’ll let you know when the art has arrived safely and is installed.
An eblast announcing the artwork’s arrival is going out tomorrow.

Best regards,
Jeannie




Jeannie Denholm
Art Advisor | Collection Management | Curator

Southern California Art Projects and Exhibitions | SCAPE
2859 East Coast Hwy
Corona Del Mar, CA 92625
office: 949.723.3406 cell: 949.295.9429


From: lisa storie [mailto:lisajstorie@yahoo.com]
Sent: Wednesday, February 06, 2019 12:20 PM
To: Jeannie Denholm
Subject: art work

Here you go...
Notes:
Craig Kauffman - Sold
Jane Wells - Keeping All
Shapiro - Clearing 11 - I'm keeping




                                                                           3
                                                                         EXHIBIT 6
                                                                           133
     Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 170 of 176 Page ID
                                        #:2703

‐‐
     To help pr
     priv acy , M
     prev ented
     download
     from the In
     photo

                    Brian Weiss
                    at Force 10 Partners
                    A 20341 SW Birch Suite 220, Newport Beach CA 92660
                    D (949) 357-2368 P (949) 357-2360 M (949) 933-7011 E bweiss@force10partners.com W http://force10partners.com


This message is for the named person's use only. It may contain confidential, proprietary
or legally privileged information. No confidentiality or privilege is waived or lost by
any mistransmission. If you receive this message in error, please immediately delete it
and all copies of it from your system, destroy any hard copies of it and notify the
sender. You must not, directly or indirectly, use, disclose, distribute, print, or copy
any part of this message if you are not the intended recipient. Force 10 Partners and
each of its subsidiaries each reserve the right to monitor all e-mail communications
through its networks.




                                                                            4
                                                                       EXHIBIT 6
                                                                         134
     Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 171 of 176 Page ID
                                        #:2704
Jack Reitman

From:               Brian Weiss <bweiss@force10partners.com>
Sent:               Tuesday, August 13, 2019 6:01 PM
To:                 Jack Reitman
Subject:            Fwd: Eagan Avenatti




‐‐‐‐‐‐‐‐‐‐ Forwarded message ‐‐‐‐‐‐‐‐‐
From: Brian Ross <bross@oc‐fas.com>
Date: Tue, Feb 19, 2019 at 4:39 PM
Subject: RE: Eagan Avenatti
To: Brian Weiss <bweiss@force10partners.com>


Brian,



I need to make you aware of something. On the list I sent you are four artworks by Frank Stella that were originally in
the Avenatti/Storie home. We installed them in Mr. Avenatti’s office. I’ve been told that they are considered the
property of Lisa Storie per court order. Do you have a problem with that? The art consultant who bought them for the
Avenatti’s agrees that all of the others on the list were purchased later by Mr. Avenatti.



Please advise.



Thank you,



Brian Ross

Orange County Fine Art Storage

714‐418‐4400




                                                           1
                                                       EXHIBIT 6
                                                         135
         Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 172 of 176 Page ID
                                            #:2705
Any business transacted between us or goods accepted by us are governed by our Bill of Lading Terms and Conditions.
Should you elect not to arrange insurance through Orange County Fine Art Storage, LLC, please note that our liability is
limited to 0.60 cents per pound as stated in our Bill of Lading Terms and Conditions.




From: Brian Weiss <bweiss@force10partners.com>
Sent: Friday, February 15, 2019 10:52 AM
To: Brian Ross <bross@oc‐fas.com>
Subject: Re: Eagan Avenatti




Brian,



Thank you for the report. I would much appreciate a couple of referrals that will be able to help sell the art.



Regards,

Brian




On Fri, Feb 15, 2019 at 10:36 AM Brian Ross <bross@oc‐fas.com> wrote:

 Hello Brian,



 Attached is the list of artwork that was picked up from the office of Michael Avenatti in November, 2018. Please let me
 know if you have any questions. I would be happy to provide the names of some art dealers who can assist with
 liquidation, if that is your goal.

 Thank you,



 Brian Ross

 Orange County Fine Art Storage

 714‐418‐4400


                                                             2
                                                          EXHIBIT 6
                                                            136
     Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 173 of 176 Page ID
                                        #:2706




Any business transacted between us or goods accepted by us are governed by our Bill of Lading Terms and Conditions.
Should you elect not to arrange insurance through Orange County Fine Art Storage, LLC, please note that our liability is
limited to 0.60 cents per pound as stated in our Bill of Lading Terms and Conditions.




‐‐‐‐‐Original Message‐‐‐‐‐
From: Brian Weiss <bweiss@force10partners.com>
Sent: Thursday, February 14, 2019 3:05 PM
To: Brian Ross <bross@oc‐fas.com>
Subject: Eagan Avenatti



Brian,



Thank you for taking the time to speak with me today. As discussed, I have been appointed as the Federal Court
Receiver for Eagan Avenatti, LLP (see #4). Pursuant to the Receivership Order, the courts EA and Avenatti to do the
following:



Immediately turn over possession of all property of EA to the Receiver when the appointment becomes effective,
including but not limited to all past and current client engagement contracts, case files, books and records, electronic
files, and other documents necessary to manage the Receivership Assets and all funds in EA accounts, including client
trust accounts.




                                                            3
                                                         EXHIBIT 6
                                                           137
      Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 174 of 176 Page ID
                                         #:2707
 As a result of the Receivership, I am now the party in control of all of EA's assets including the artwork being held at
 Orange County Fine Art Storage. No artwork is allowed to be accessed except by me or parties subject to my written
 approval.



 Also, please send me a list of all property being held at Orange County Fine Art Storage.



 Thank you for your help. Please feel free to call me with any questions.



 Regards,

 ‐‐

 Brian Weiss

 at Force 10 Partners

 A 20341 SW Birch Suite 220, Newport Beach CA 92660 D (949) 357‐2368 P (949) 357‐2360 M (949) 933‐7011 E
 bweiss@force10partners.com W http://force10partners.com



 ‐‐

 This message is for the named person's use only. It may contain confidential, proprietary or legally privileged
 information. No confidentiality or privilege is waived or lost by any mistransmission. If you receive this message in
 error, please immediately delete it and all copies of it from your system, destroy any hard copies of it and notify the
 sender. You must not, directly or indirectly, use, disclose, distribute, print, or copy any part of this message if you are
 not the intended recipient. Force 10 Partners and each of its subsidiaries each reserve the right to monitor all e‐mail
 communications through its networks.




‐‐

      To help pr
      priv acy , M
      prev ented
      download
      from the In
      photo

                     Brian Weiss
                     at Force 10 Partners
                     A 20341 SW Birch Suite 220, Newport Beach CA 92660
                     D (949) 357-2368 P (949) 357-2360 M (949) 933-7011 E bweiss@force10partners.com W http://force10partners.com




This message is for the named person's use only. It may contain confidential, proprietary
                                                                             4
                                                                        EXHIBIT 6
                                                                          138
     Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 175 of 176 Page ID
                                        #:2708
or legally privileged information. No confidentiality or privilege is waived or lost by
any mistransmission. If you receive this message in error, please immediately delete it
and all copies of it from your system, destroy any hard copies of it and notify the
sender. You must not, directly or indirectly, use, disclose, distribute, print, or copy
any part of this message if you are not the intended recipient. Force 10 Partners and
each of its subsidiaries each reserve the right to monitor all e-mail communications
through its networks.




‐‐
     To help pr
     priv acy , M
     prev ented
     download
     from the In
     photo

                    Brian Weiss
                    at Force 10 Partners
                    A 20341 SW Birch Suite 220, Newport Beach CA 92660
                    D (949) 357-2368 P (949) 357-2360 M (949) 933-7011 E bweiss@force10partners.com W http://force10partners.com


This message is for the named person's use only. It may contain confidential, proprietary
or legally privileged information. No confidentiality or privilege is waived or lost by
any mistransmission. If you receive this message in error, please immediately delete it
and all copies of it from your system, destroy any hard copies of it and notify the
sender. You must not, directly or indirectly, use, disclose, distribute, print, or copy
any part of this message if you are not the intended recipient. Force 10 Partners and
each of its subsidiaries each reserve the right to monitor all e-mail communications
through its networks.




                                                                            5
                                                                       EXHIBIT 6
                                                                         139
                 Case 8:18-cv-01644-VAP-KES Document 101 Filed 08/16/19 Page 176 of 176 Page ID
                                                    #:2709




INV#        Customer             received description                                          artist           area    area    area

193-10212   Eagan Avenatti LLP   11/15/18   green/gold racetrack                               Frank Stella       71      56        2
193-10213   Eagan Avenatti LLP   11/15/18   pink/orange/purple racetrack                       Frank Stella       71      56        2
193-10214   Eagan Avenatti LLP   11/15/18   small sculpture, metal head, no face on pedestal   Young-deok Seo    67.5     12       12
193-10215   Eagan Avenatti LLP   11/15/18   racetrack, black background, red/green/yello       Frank Stella       71      56        2
193-10216   Eagan Avenatti LLP   11/15/18   racetrack, gold/blue, orange green                 Frank Stella       71      56        2
193-10217   Eagan Avenatti LLP   11/15/18   impressionist street in rain                       Unknown            73     59.8       2
193-10218   Eagan Avenatti LLP   11/15/18   Batman 1 of 3                                      Unknown            73      55        2
193-10219   Eagan Avenatti LLP   11/15/18   Batman 2 of 3                                      Unknown            73      55        2
193-10220   Eagan Avenatti LLP   11/15/18   Batman 3 of 3                                      Unknown            73      55        2
193-10221   Eagan Avenatti LLP   11/15/18   b/w photo of stone bridge                          Ramelli Serge     39.5     59        2
193-10222   Eagan Avenatti LLP   11/15/18   b/w photo of Eiffel Tower                          Ramelli Serge     39.5     59        2
193-10223   Eagan Avenatti LLP   11/15/18   blue, white, red lines                             Michael Monney     39     39.5       2
193-10224   Eagan Avenatti LLP   11/15/18   blurry silver/blue lines                           Nicole Holz        39     39.5       2
193-10225   Eagan Avenatti LLP   11/15/18   orange/pink lines                                  Michael Monney    39.5     39        2
193-10226   Eagan Avenatti LLP   11/15/18   b/w photo of racecar                               Unknown           31.3     48        2
193-10227   Eagan Avenatti LLP   11/15/18   fingerprint of gold leaf on black                  Unknown            36      24        4
193-10228   Eagan Avenatti LLP   11/15/18   fingerprint of gold text on red                    Unknown            36      24        4
193-10229   Eagan Avenatti LLP   11/15/18   large sculpture, face, bicycle chain               Young-deok Seo     50      36       17




                                                                 EXHIBIT 6
                                                                   140
